Exhibit 10.2

 

WARRANT AND PREFERRED STOCK PURCHASE AGREEMENT

 

This Warrant and Preferred Stock Purchase Agreement (this “Agreement”) is made
and entered into as of March 8, 2016, by and between Clayton Williams
Energy, Inc., a Delaware corporation (the “Company”), and AF IV Energy LLC, a
Delaware limited liability company (“AFIV”).

 

RECITALS

 

WHEREAS, pursuant to, and subject to the terms and conditions of, the Credit
Agreement dated as of the date hereof among the Company, as borrower, certain
subsidiaries of the Company, as guarantors, the lenders party thereto, Goldman
Sachs Lending Partners LLC, as sole lead arranger, sole bookrunner and
syndication agent, Stephens Inc., as manager, and Wilmington Trust, N.A., as
administrative agent (the “Credit Agreement”), the lenders have agreed to make
terms loans in the aggregate principal amount of $350,000,000 to the Company;
and

 

WHEREAS, in connection with the transactions contemplated by the Credit
Agreement, the Company desires to sell to the purchasers on Schedule I (each, a
“Purchaser” and collectively, the “Purchasers”), and the Purchasers desire to
purchase from the Company, (i) the warrants, in substantially the form attached
hereto as Exhibit A (the “Warrants”), to purchase common stock of the Company,
par value $0.10 per share (“Common Stock”), on the terms and conditions set
forth in this Agreement, and (ii) an aggregate of 3,500 shares of the Company’s
Special Voting Preferred Stock, $0.10 par value per share (“Preferred Stock”,
together with the Warrants, the “Securities”), having the rights, preferences,
privileges and restrictions set forth in the Certificate of Designation
substantially in the form attached to this Agreement as Exhibit B (the
“Certificate of Designation”).

 

NOW, THEREFORE, in consideration of the foregoing recital and the mutual
promises set forth in this Agreement, the parties to this Agreement agree as
follows:

 

1.                                      SALE AND PURCHASE OF SECURITIES.

 

1.1                               Sale and Purchase of Warrants. Subject to the
terms and conditions of this Agreement and in reliance upon the representations
and warranties set forth in this Agreement, the Company agrees to issue, sell
and deliver to each Purchaser and AFIV shall cause each Purchaser to purchase
from the Company, a Warrant to purchase the number of shares (the “Warrant
Shares”) of Common Stock to be set forth opposite such Purchaser’s name set
forth on the Allocation Schedule (as defined below) in consideration of the
payment of the amount to be set forth opposite such Purchaser’s name on the
Allocation Schedule. Each of the Warrants shall be issued to the Purchasers, and
AFIV shall cause each of the Purchasers to fund the purchase price for such
Purchaser’s Warrant, on the date that all of the conditions set forth in
Section 2.1 (such conditions, the “Closing Conditions” and such date, the
“Closing Date”) have been satisfied.

 

1.2                               Sale and Purchase of Preferred Stock. Subject
to the terms and conditions of this Agreement and in reliance upon the
representations and warranties set forth in this Agreement, the Company agrees
to issue, sell and deliver to each Purchaser and AFIV shall cause each

 

--------------------------------------------------------------------------------


 

Purchaser to purchase from the Company, the number of shares of Preferred Stock
to be set forth opposite such Purchaser’s name set forth on the Allocation
Schedule in consideration of the payment of the amount to be set forth opposite
such Purchaser’s name on the Allocation Schedule. Each of the shares of
Preferred Stock shall be issued to the Purchasers, and AFIV shall cause each of
the Purchasers to fund the purchase price for such Purchaser’s Preferred Stock,
on the Closing Date.

 

1.3                               Allocation Schedule. At least two business
days prior to the Closing Date, AFIV shall deliver a schedule (the “Allocation
Schedule”) to the Company setting forth allocations of the following for each
Purchaser: (a) the number of Warrant Shares and the purchase price therefor and
(b) the number of shares of Preferred Stock and the purchase price therefor;
provided that (x) the aggregate number of Warrant Shares to be allocated
pursuant to the Allocation Schedule shall equal 2,251,364 shares, and the
aggregate purchase price therefore shall equal $16,762,996, and (y) the
aggregate number of shares of Preferred Stock to be allocated pursuant to the
Allocation Schedule shall equal 3,500 shares, and the aggregate purchase price
therefore shall equal $350.

 

2.                                      CLOSING.

 

2.1                               Conditions Precedent. The issuance of
Securities contemplated by this Agreement shall be subject to satisfaction or
waiver (either prior to or concurrently with the issuance to the Purchasers of
the Securities) of each of the following conditions; provided that the condition
in clause (d) shall be solely for the benefit of (and only waivable by) AFIV and
the condition in clause (e) shall be solely for the benefit of (and only
waivable by) the Company:

 

(a) Each of the conditions to the obligations of the lenders to make loans on
the Availability Date (as defined in the Credit Agreement) shall have been
satisfied or waived in accordance with Section 11.02 of the Credit Agreement;

 

(b) The funding of the term loans under the Credit Agreement shall have
occurred;

 

(c) The NYSE shall have authorized, upon official notice of issuance, the
listing of the Common Stock issuable upon exercise of the Warrants;

 

(d) The representations and warranties of the Company shall be true and correct
in all material respects as of the Closing Date as if made at and as of the
Closing Date; and

 

(e) The representations and warranties of the Purchasers and AFIV shall be true
and correct in all material respects as of the Closing Date as if made at and as
of the Closing Date.

 

2.2                               Closing Deliverables. On the Closing Date (or
with respect to clause (d) below, as soon as practicable after the Closing
Date), the following actions shall occur:

 

(a) The Company shall deliver to each Purchaser a duly executed counterpart of a
Warrant representing the number of Warrant Shares corresponding with the
Allocation Schedule;

 

2

--------------------------------------------------------------------------------


 

(b) AFIV shall cause each Purchaser to deliver to the Company a duly executed
counterpart of the Warrant representing the number of Warrant Shares
corresponding with the Allocation Schedule;

 

(c) The Company shall deliver to AFIV certified evidence from the Secretary of
State of the State of Delaware with respect to the filing of the Certificate of
Designation;

 

(d) The Company shall deliver to each Purchaser a duly executed certificate of
Preferred Stock representing the number of shares corresponding with the
Allocation Schedule;

 

(e) The Company shall deliver to the Purchasers a duly executed counterpart of
the Registration Rights Agreement by and among the Company, the Purchasers and
the other parties thereto, in substantially the form attached hereto as
Exhibit C (the “Registration Rights Agreement”);

 

(f) AFIV shall cause each Purchaser to deliver to the Company a duly executed
counterpart of the Registration Rights Agreement;

 

(g) The Company shall deliver to the Purchasers a duly executed counterpart of
the Standstill Agreement by and between the Company and each Purchaser, in
substantially the form attached hereto as Exhibit D (the “Standstill
Agreement”); and

 

(h) AFIV shall cause each Purchaser to deliver to the Company a duly executed
counterpart of the Standstill Agreement.

 

3.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  The Company hereby represents and warrants to the Purchasers as of the
date hereof and as of the Closing Date as follows:

 

3.1                               Credit Agreement. The representations and
warranties set forth in Sections 4.01, 4.02 and 4.03 of the Credit Agreement are
true and correct.

 

3.2                               Warrants. Sufficient shares of Common Stock
have been reserved by appropriate corporate action of the Company in connection
with the prospective exercise of the Warrants for up to 2,251,364 shares of
Common Stock. Except as contemplated by the Warrants, the issuance of the
Warrant Shares (a) does not require any further corporate action by the board of
directors of the Company, (b) is not subject to the preemptive rights of any
present stockholders of the Company and (c) does not conflict with any
provisions of any agreement to which the Company is a party or by which it is
bound.  All Warrant Shares, when issued upon exercise of the Warrants in
accordance with their terms against payment of the exercise price thereof, will
be duly authorized and validly issued.

 

3.3                               Securities. All Securities, when issued in
accordance with their terms, will be duly authorized and validly issued.

 

3

--------------------------------------------------------------------------------


 

4.                                      REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS.  With respect to each Purchaser as of the date hereof and as of the
Closing Date, AFIV hereby represents and warrants to the Company as follows:

 

4.1                               Organization and Good Standing.  Each
Purchaser is duly organized and existing in good standing in its jurisdiction of
organization.

 

4.2                               Authorization. The execution, delivery and
performance by each Purchaser of its Warrant, the Registration Rights Agreement
and the Standstill Agreement (a) are within such Purchaser’s power and
authority, (b) have been duly authorized by all necessary corporate, partnership
or limited liability company proceedings on the part of such Purchaser, (c) do
not conflict with or result in any material breach of any provision of or the
creation of any lien upon any property of such Purchaser or require any
unobtained consent or approval pursuant to (x) any governing documents of such
Purchaser, except for such necessary corporate, partnership or limited liability
company approvals as shall have been received prior to the Closing Date, or
(y) any law, regulation, order, judgment, writ, injunction, license, permit,
agreement or instrument applicable to such Purchaser. AFIV has the power and
authority to make the representations and warranties in this Section 4 on behalf
of each such Purchaser, and the Company is entitled to rely on such
representations and warranties as if made by such Purchaser.

 

4.3                               Consents. No consent, approval, order or
authorization of, or registration, declaration or filing with, any governmental
authority or agency is required by or with respect to such Purchaser in
connection with the execution, delivery and performance by such Purchaser of the
consummation of the transactions contemplated hereby.

 

4.4                               Investment Matters. The representations and
warranties set forth in Section 19 of each Purchaser’s Warrant are true and
correct as to the Warrant, the Warrant Shares and shares of Preferred Stock
issuable to such Purchaser pursuant to this Agreement.

 

5.                                      REPRESENTATIONS AND WARRANTIES OF AFIV. 
AFIV hereby represents and warrants to the Company as of the date hereof and as
of the Closing Date as follows:

 

5.1                               Organization and Good Standing.  AFIV is a
limited liability company duly organized and existing in good standing in the
State of Delaware.

 

5.2                               Authorization. The execution, delivery and
performance by AFIV of this Agreement (a) are within AFIV’s power and authority,
(b) have been duly authorized by all necessary limited liability company
proceedings on the part of AFIV, (c) do not conflict with or result in any
material breach of any provision of or the creation of any lien upon any
property of AFIV or require any unobtained consent or approval pursuant to
(x) any governing documents of AFIV, except for such necessary corporate,
partnership or limited liability company approvals as shall have been received
prior to the Closing Date, or (y) any law, regulation, order, judgment, writ,
injunction, license, permit, agreement or instrument applicable to AFIV.

 

5.3                               Consents. No consent, approval, order or
authorization of, or registration, declaration or filing with, any governmental
authority or agency is required by or with respect to AFIV in connection with
the execution, delivery and performance by AFIV of this Agreement.

 

4

--------------------------------------------------------------------------------


 

6.                                      MISCELLANEOUS.

 

6.1                               Notices. All notices or other communications
given or made hereunder will be in writing and will be deemed to have been given
when delivered personally or by facsimile or electronic mail to the party
designated to receive such notice, or on the date following the day sent by
overnight courier, or on the third (3rd) business day after the same is sent by
certified mail, postage and charges prepaid, in each case directed to (a) AFIV
at the address set forth on the signature page hereto and (b) the Company at Six
Desta Drive, Suite 6500, Midland, Texas 79705, Attention: Mel G. Riggs,
Facsimile No. (432) 688-3247.

 

6.2                               Entire Agreement.  This Agreement and the
agreements contemplated hereby constitute the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral.  No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this Agreement shall effect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.

 

6.3                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to any rules, principles or provisions of choice of law or
conflict of laws.

 

6.4                               Severability.  If any provision of this
Agreement is invalid or unenforceable, the balance of this Agreement shall
remain in effect.

 

6.5                               Waiver.  Any party may waive compliance by any
other party with any provision of this Agreement.  No waiver of any provision
shall be construed as a waiver of any other provision.  Any waiver must be in
writing.

 

6.6                               Assignment.  No party may assign any of its
rights or delegate any of its duties under this Agreement without the consent of
the other parties.

 

6.7                               Amendments.  This Agreement may not be amended
or modified except by an instrument in writing signed by the parties hereto. 
The terms and provisions of this Agreement may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party or
parties entitled to the benefits of such terms or provisions.  No such waiver or
consent shall be deemed to be or shall constitute a waiver or consent with
respect to any other terms or provisions of this Agreement, whether or not
similar.

 

6.8                               Termination.  This Agreement shall
automatically terminate if the Closing Conditions have not been satisfied (or
otherwise waived by the applicable party) by March 31, 2016; provided that the
parties hereto shall not be released from any liability or breach hereof
occurring prior to such termination.

 

6.9                               Further Cooperation and Assurances.  Each of
the parties hereto shall cooperate with the other and execute and deliver to the
other party hereto such other instruments and documents and take such other
actions as may be reasonably requested from time to time by the other party
hereto as necessary to carry out, evidence and confirm the intended purposes of
this Agreement.

 

5

--------------------------------------------------------------------------------


 

6.10                        Specific Performance. The parties hereto agree that
irreparable damages would occur in the event that any provision in this
Agreement was not performed in accordance with the terms hereof and that the
parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or equity that may be available.

 

6.11                        Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR (b) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

 

6.12                        Counterparts.  This Agreement may be executed in any
number of counterparts (including by electronic means) and by different parties
hereto in separate counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute one and the same agreement.

 

6.13                        Descriptive Headings; Interpretation. 
Section headings used in this Agreement are for convenience only and are not to
affect the construction of, or to be taken into consideration in interpreting,
such agreement.

 

6.14                        No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

THE COMPANY:

 

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

 

By:

/s/ Michael L. Pollard

 

Name:

Michael L. Pollard

 

Title:

Senior Vice President

 

[Signature Page to Warrant and Preferred Stock Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

AF IV Energy LLC

 

 

 

 

By:

/s/ Nathan W. Walton

 

Name:

Nathan W. Walton

 

 

Authorized Signatory

 

 

 

 

 

 

 

Address for Notices:

 

 

 

Ares Management LLC

 

2000 Avenue of the Stars, 12th Floor

 

Los Angeles, California 90067

 

Attention: Nathan Walton and Naseem Sagati

 

Facsimile: (310) 432-8701

 

Email:  walton@aresmgmt.com

 

             nsagati@aresmgmt.com

 

 

 

with a copy to (which shall not constitute notice):

 

 

 

Kirkland & Ellis LLP

 

600 Travis Street, Suite 3300

 

Houston, Texas 77002

 

Attention: Matthew R. Pacey, P.C. and Lucas E. Spivey

 

Facsimile: (713) 835-3601

 

Email:  matt.pacey@kirkland.com

 

            lucas.spivey@kirkland.com

 

[Signature Page to Warrant and Preferred Stock Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Purchasers

 

Purchaser

 

AF IV Energy AIV A1, L.P.

AF IV Energy AIV A2, L.P.

AF IV Energy AIV A3, L.P.

AF IV Energy AIV A4, L.P.

AF IV Energy AIV A5, L.P.

AF IV Energy AIV A6, L.P.

AF IV Energy AIV A7, L.P.

AF IV Energy AIV B1, L.P.

AF IV (U), L.P.

Total

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Warrant

 

(see attached)

 

--------------------------------------------------------------------------------


 

NEITHER THIS WARRANT, NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
(COLLECTIVELY, THE “SECURITIES”), HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR
BLUE SKY LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.
THE COMPANY MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT ANY PROPOSED TRANSFER IS IN
COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES OR BLUE
SKY LAWS. THIS WARRANT IS SUBJECT TO THE TRANSFER RESTRICTIONS SET FORTH HEREIN.

 

CLAYTON WILLIAMS ENERGY, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No.: 2016-[·]

 

Number of Shares of Common Stock: [·] ([·])

 

Date of Issuance: [·], 2016 (“Issuance Date”)

 

Clayton Williams Energy, Inc., a Delaware corporation (the “Company”), certifies
that, for good and valuable consideration, the receipt and sufficiency of which
are acknowledged, [·], a [·][·], the registered holder hereof, or its permitted
assigns (the “Holder”), is entitled, subject to the terms and conditions hereof,
to purchase from the Company, at the Exercise Price (as defined below) then in
effect, upon surrender of this Warrant to Purchase Common Stock (including any
Warrants to Purchase Common Stock issued in exchange, transfer or replacement
hereof, the “Warrant”), at any time or times on or after the Issuance Date, but
not after 5:30 p.m., New York City time, on the Expiration Date (as defined
below), up to [·] ([·]) fully paid and nonassessable shares of Common Stock (as
defined below) (the “Warrant Shares”).

 

1.             EXERCISE OF WARRANT.

 

(a)           Mechanics of Exercise.  Subject to the terms and conditions
hereof, this Warrant may be exercised by the Holder on any day on or after the
Issuance Date and on or before the Expiration Date, in whole or in part (but not
as to fractional shares), by (i) delivery of a written notice, in the form
attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election
to exercise this Warrant, (ii) (A) payment to the Company of an amount equal to
the applicable Exercise Price multiplied by the number of Warrant Shares as to
which this Warrant is being exercised (the “Aggregate Exercise Price”) in cash
or wire transfer of immediately available funds (a “Cash Exercise”) or (B) if
the conditions for Cashless Exercise (as defined in Section 1(c)) set forth in
Section 1(c) are satisfied, by notifying the Company in

 

Exhibit A-1

--------------------------------------------------------------------------------


 

the Exercise Notice that this Warrant is being exercised pursuant to a Cashless
Exercise, and (iii) delivery of the applicable Tax Documentation, as described
below (the items under (i), (ii) and (iii) above, the “Exercise Delivery
Documents”).  The Holder shall not be required to deliver the original Warrant
in order to effect an exercise hereunder.  On or before the first Trading Day
following the date on which the Company has received the Exercise Delivery
Documents (the date upon which the Company has received all of the Exercise
Delivery Documents, the “Exercise Date”), the Company shall transmit by
facsimile or e-mail transmission an acknowledgment of confirmation of receipt of
the Exercise Delivery Documents to the Holder and the Company’s transfer agent
for the Common Stock (the “Transfer Agent”).  The Company shall deliver any
objection to the Exercise Delivery Documents on or before the second Trading Day
following the date on which the Company has received all of the Exercise
Delivery Documents and any dispute with respect to such objection shall be
resolved in accordance with Sections 1(d) and 13.  On or before the third
Trading Day following the date on which the Company has received all of the
Exercise Delivery Documents (the “Share Delivery Date”), the Company shall cause
the Transfer Agent to register by book entry, as described in
Section 1(g) below, the transfer and delivery of the Warrant Shares issuable to
the Holder upon such exercise and deliver to the Holder an Ownership Notice (as
defined in Section 1(g)) relating to such Warrant Shares.  Notwithstanding the
preceding sentence, in the event the Holder exercises the Warrant in connection
with a pending sale transaction of the Warrant Shares issuable to the Holder
upon such exercise, the Company shall use commercially reasonable efforts to
cause the Transfer Agent to register such transfer and delivery of the Warrant
Shares no later than the Trading Day on which the Company has received all of
the Exercise Delivery Documents. Upon delivery of the Exercise Delivery
Documents to the Company, the Holder shall be deemed for all corporate purposes
to have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date registration of such
Warrant Shares in the Holder’s name or delivery of the Ownership Notice in
respect thereof to Holder occurs.  If this Warrant is submitted in connection
with any exercise pursuant to this Section 1(a) and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the number of
Warrant Shares being acquired upon an exercise, then the Company shall as soon
as practicable and in no event later than three Trading Days after any such
submission and at its own expense, issue a new Warrant (in accordance with
Section 7(f)) representing the right to purchase the number of Warrant Shares
purchasable immediately prior to such exercise under this Warrant, less the
number of Warrant Shares with respect to which this Warrant has been and/or is
exercised.  The Company shall pay any and all transfer taxes and other expenses
of the Company and the Holder(s) that may be payable with respect to the
issuance and delivery of Warrant Shares upon exercise of this Warrant; provided,
however, that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the registration of any
certificates for Warrants in a name other than that of the Holder.  The Holder
shall be responsible for all other tax liabilities that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.  All Warrant Shares issued upon the exercise of this Warrant pursuant to
the terms hereof shall be validly issued, fully paid and non-assessable, issued
without violation of any preemptive or similar rights of any stockholders of the
Company and free and clear of all liens.  At the time the Holder delivers an
Exercise Notice to the Company, the Holder also shall deliver to the Company, in
a form reasonably acceptable to the Company, whichever of the following is
applicable: (i) a certification of non-foreign status which meets the
requirements of Treasury

 

Exhibit A-2

--------------------------------------------------------------------------------


 

Regulation section 1.1445-2(b)(2) and a properly completed Internal Revenue
Service (“IRS”) Form W-9, (ii) a certification from an authorized person for the
Holder that on each date on which the Holder (or any person whose ownership of
Warrants would be attributable to such Holder pursuant to the last sentence of
Temporary Treasury regulation section 1.897-9T(b) (a “Related Owner”)) acquired
a Warrant, the aggregate fair market value on such date of all Warrants
beneficially owned by such Holder (plus any Warrants owned by any Related
Owners), did not exceed 5% of the product of (a) the average price of Common
Stock on such date, and (b) the number of shares of Common Stock outstanding on
such date, and a properly completed applicable IRS Form W-8 (including IRS Forms
W-8BEN, W-8BEN-E and W-8IMY and any required attachments), (iii) a notice of
nonrecognition transaction that meets the requirements of Treasury Regulation
section 1.1445-2(d)(2) and a properly completed applicable IRS Form W-8
(including IRS Forms W-8BEN, W-8BEN-E and W-8IMY and any required attachments)
or (iv) such other documentation as may be required at the time of exercise to
establish a complete exemption from withholding of tax (the items described in
subparagraphs (i) through (iv) are referred to as “Tax Documentation”).  If the
Company does not receive Tax Documentation from the Holder establishing a
complete exemption from withholding tax, the Holder shall nonetheless be
entitled to exercise the Warrant and the Company shall be entitled to withhold
such portion of the Warrant Shares as are required to satisfy the applicable
withholding tax.

 

(b)           Exercise Price.  For purposes of this Warrant, “Exercise Price”
means $22.00 per share of Common Stock, subject to adjustment as provided
herein.

 

(c)           Cashless Exercise. Notwithstanding anything contained herein to
the contrary, the Holder may, in its sole discretion, exercise this Warrant in
whole or in part and, in lieu of making the cash payment otherwise contemplated
to be made to the Company upon such exercise in payment of the Aggregate
Exercise Price, elect instead to receive upon such exercise the “Net Number” of
shares of Common Stock determined according to the following formula (a
“Cashless Exercise”):

 

Net Number = (A x B) - (A x C)

                                 B

 

For purposes of the foregoing formula:

 

A =                 the total number of shares with respect to which this
Warrant is then being exercised.

B =                 the arithmetic average of the Weighted Average Price of the
shares of Common Stock (as reported by Bloomberg) on the 10 Trading Days ending
on the date immediately preceding the date of the Exercise Notice.

C =                 the Exercise Price then in effect for the applicable Warrant
Shares at the time of such exercise.

 

For purposes of Rule 144(d) promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), as in effect on the date hereof, assuming the
Holder is not an affiliate of the Company, it is intended that the Warrant
Shares issued in a Cashless Exercise shall be deemed to have been acquired by
the Holder, and the holding period for the Warrant Shares shall be deemed to
have commenced, on the Issuance Date. The parties hereto intend that for all
applicable income tax purposes, a Cashless Exercise of this Warrant shall be
treated by the

 

Exhibit A-3

--------------------------------------------------------------------------------


 

parties as a tax-free recapitalization of the Company under
Section 368(a)(1)(E) of the Internal Revenue Code of 1986, as amended (the
“Code”).  Unless otherwise required by applicable tax law at the time this
Warrant is exercised or by a “determination” as defined in Section 1313 of the
Code, the Company and the Holder shall not take any actions or positions that
are inconsistent with the preceding sentence.

 

(d)           Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the number of Warrant Shares to
be issued pursuant to the terms hereof, the Company shall promptly issue to the
Holder the number of Warrant Shares that are not disputed pending resolution of
such dispute.

 

(e)           No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share that the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the Exercise Price.

 

(f)            Exchange Act Filings. The Holder agrees and acknowledges that it
shall have sole responsibility for making any applicable filings with the U.S.
Securities and Exchange Commission pursuant to Sections 13 and 16 of the
Exchange Act as a result of its acquisition of any Warrant and the Warrant
Shares and any future retention or transfer thereof.

 

(g)           Book Entry; Ownership Notice.  Any Warrant Shares issued hereunder
shall be in uncertificated, book-entry form, as permitted by the Company’s
Bylaws and the Delaware General Corporation Law.  The Transfer Agent shall
maintain the register for the Common Stock and such book-entry system.  Upon any
exercise of this Warrant, the Company shall deliver (or cause the Transfer Agent
to deliver) to the Holder a screen shot of the Transfer Agent’s records or such
other instrument as the Transfer Agent shall typically issue in such
circumstance indicating the registration of transfer to the Holder by book entry
of the number of shares of Common Stock issuable to the Holder upon such
exercise of the Warrant (an “Ownership Notice”).  The Transfer Agent’s records
and any Ownership Notices shall contain the legend set forth in
Section 19(d) (or an equivalent notation reflecting the transfer restrictions
described in such legend) until such time as the legend may be removed in
accordance with Section 19(d).

 

(h)           Limitations on Exercises Subject to Stockholder Approval. In the
event that any exercise pursuant to this Section 1 prior to the date of the
Stockholder Approval (as defined below) would result in the issuance of Warrant
Shares that (i) have, or will have upon issuance, voting power in excess of
19.99% of the voting power of the Common Stock outstanding before the Issuance
Date or (ii) represent, or will represent upon issuance, in excess of 19.99% of
the number of shares of Common Stock outstanding before the Issuance Date  (each
of (i) and (ii), the “Warrant Exercise Cap”), notwithstanding anything to the
contrary in this Warrant, the Company shall have no obligation to issue and
deliver Warrant Shares in excess of the Warrant Exercise Cap unless and until
the approval of the requisite holders of the issued and outstanding voting
capital stock of the Company required by the listing requirements of the
Principal Market shall have been obtained (the “Stockholder Approval”).  The
Company shall have a continuing obligation to use commercially reasonable
efforts to seek the Stockholder

 

Exhibit A-4

--------------------------------------------------------------------------------


 

Approval, with such obligation commencing promptly following the Issuance Date
and ending at such time as the Stockholder Approval has been obtained.  Upon
each such adjustment of the Exercise Price hereunder, the number of shares of
Common Stock issuable upon exercise of this Warrant shall be reduced to the
Maximum Amount.

 

2.             ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.  The
Exercise Price and the number of Warrant Shares shall be adjusted from time to
time as follows:

 

(a)           Adjustment upon Subdivision or Combination of Shares of Common
Stock.  If the Company at any time on or after the Issuance Date subdivides (by
any stock split, stock dividend, recapitalization or otherwise) its outstanding
shares of Common Stock into a greater number of shares, the Exercise Price in
effect immediately prior to such subdivision will be proportionately reduced and
the number of Warrant Shares will be proportionately increased.  If the Company
at any time on or after the Issuance Date combines (by combination, reverse
stock split or otherwise) its outstanding shares of Common Stock into a smaller
number of shares, the Exercise Price in effect immediately prior to such
combination will be proportionately increased and the number of Warrant Shares
will be proportionately decreased.  Any adjustment under this Section 2(a) shall
become effective at the close of business on the date the subdivision or
combination becomes effective.

 

(b)           Adjustment upon Issuance of Common Stock. Except as otherwise
provided herein, if the Company at any time on or after the Issuance Date issues
or sells, or in accordance with Sections 2(c) and 2(d) is deemed to have issued
or sold, any shares of Common Stock (other than Excluded Securities) for a
consideration per share less than the Exercise Price in effect immediately prior
to such time, then immediately upon such issuance or sale, the Exercise Price
shall be reduced to the Exercise Price determined according to the following
formula:

 

Exercise Price = (A x B) + C

                                    D

 

For purposes of the foregoing formula:

 

A =                 the Exercise Price in effect immediately prior to such
issuance or sale.

B =                 the number of shares of Common Stock Deemed Outstanding
immediately prior to such issuance or sale.

C =                 the consideration, if any, received by the Company upon such
issuance or sale (or, with respect to a Convertible Security, the Fair Market
Value of the Convertible Security as of the date of such issuance or sale).

D =                 the number of shares of Common Stock Deemed Outstanding
immediately after such issuance or sale.

 

Upon each such adjustment of the Exercise Price hereunder, the number of shares
of Common Stock issuable upon exercise of this Warrant shall be adjusted to the
number of shares determined by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of shares of Common Stock
issuable upon exercise of this Warrant immediately prior

 

Exhibit A-5

--------------------------------------------------------------------------------


 

to such adjustment and dividing the product thereof by the Exercise Price
resulting from such adjustment.

 

(c)           Adjustment upon Issuance of Rights or Options.  If the Company in
any manner grants or sells any Options (other than Excluded Securities) and the
price per share for which Common Stock is issuable upon the exercise of such
Options, or upon conversion or exchange of any Convertible Securities issuable
upon exercise of such Options (other than Excluded Securities) is less than the
Exercise Price in effect immediately prior to the time of the granting or sale
of such Options, then the total maximum number of shares of Common Stock
issuable upon the exercise of such Options, or upon conversion or exchange of
the total maximum amount of such Convertible Securities issuable upon the
exercise of such Options, shall be deemed to be outstanding and to have been
issued and sold by the Company at the time of the granting or sale of such
Options for such price per share.  For purposes of this paragraph, the “price
per share for which Common Stock is issuable upon exercise of such Options or
upon conversion or exchange of such Convertible Securities” shall be determined
by dividing (i) the total amount, if any, received or receivable by the Company
as consideration for the granting or sale of such Options, plus the minimum
aggregate amount of additional consideration payable to the Company upon the
exercise of all such Options, plus in the case of such Options which relate to
Convertible Securities, the minimum aggregate amount of additional
consideration, if any, payable to the Company upon the issuance or sale of such
Convertible Securities and the conversion or exchange thereof, by (ii) the total
maximum number of shares of Common Stock issuable upon exercise of such Options
or upon the conversion or exchange of all such Convertible Securities issuable
upon the exercise of such Options.  No further adjustment of the Exercise Price
shall be made upon the actual issuance of such Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion or exchange of such Convertible
Securities.

 

(d)           Adjustment upon Issuance of Convertible Securities.  If the
Company in any manner issues or sells any Convertible Securities and the price
per share for which Common Stock is issuable upon conversion or exchange thereof
is less than the Exercise Price in effect immediately prior to the time of such
issue or sale, then the maximum number of shares of Common Stock issuable upon
conversion or exchange of such Convertible Securities shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
issuance or sale of such Convertible Securities for such price per share.  For
the purposes of this paragraph, the “price per share for which Common Stock is
issuable upon conversion or exchange thereof” shall be determined by dividing
(i) the total amount received or receivable by the Company as consideration for
the issue or sale of such Convertible Securities, plus the minimum aggregate
amount of additional consideration, if any, payable to the Company upon the
conversion or exchange thereof, by (ii) the total maximum number of shares of
Common Stock issuable upon the conversion or exchange of all such Convertible
Securities.  No further adjustment of the Exercise Price shall be made upon the
actual issue of such Common Stock upon conversion or exchange of such
Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustments of the
Exercise Price had been or are to be made pursuant to other provisions of this
Section 2, no further adjustment of the Exercise Price shall be made by reason
of such issue or sale.

 

Exhibit A-6

--------------------------------------------------------------------------------


 

(e)           Treatment of Expired Options and Unexercised Convertible
Securities.  Upon the expiration of any Option or the termination of any right
to convert or exchange any Convertible Securities without the exercise of such
Option or right, the Exercise Price then in effect and the number of Warrant
Shares issuable hereunder shall be adjusted immediately to the Exercise Price
and the number of shares which would have been in effect at the time of such
expiration or termination had such Option or Convertible Securities, to the
extent outstanding immediately prior to such expiration or termination, never
been issued.  For purposes of this Section 2(e), the expiration or termination
of any Option or Convertible Security which was outstanding as of the date of
issuance of this Warrant shall not cause the Exercise Price hereunder to be
adjusted unless, and only to the extent that, a change in the terms of such
Option or Convertible Security caused it to be deemed to have been issued after
the date of issuance of this Warrant.

 

(f)            Calculation of Consideration Received. If any Common Stock,
Options or Convertible Securities are issued or sold or deemed to have been
issued or sold for cash, the consideration received therefor shall be deemed to
be the net amount received by the Company therefor.  In case any Common Stock,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of the consideration other than cash received by the
Company shall be the Fair Market Value of such consideration.

 

(g)           Integrated Transactions. In case any Option is issued in
connection with the issuance or sale of other securities of the Company,
together comprising one integrated transaction in which no specific
consideration is allocated to such Options by the parties thereto, the Options
shall be deemed to have been issued without consideration.

 

(h)           Treasury Shares; Record Date. The number of shares of Common Stock
outstanding at any given time does not include shares owned or held by or for
the account of the Company or any subsidiary of the Company, and the disposition
of any shares so owned or held shall be considered an issuance or sale of Common
Stock.  If the Company takes a record of the holders of Common Stock for the
purpose of entitling them (A) to receive a dividend or other distribution
payable in Common Stock, Options or in Convertible Securities or (B) to
subscribe for or purchase Common Stock, Options or Convertible Securities, then
such record date shall be deemed to be the date of the issue or sale of the
shares of Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.

 

(i)            Certain Events.  If any event occurs of the type contemplated by
the provisions of this Section 2 but not expressly provided for by such
provisions (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features), then the
Company’s board of directors shall make an appropriate adjustment in the
Exercise Price and the number of shares of Common Stock issuable upon exercise
of this Warrant so as to protect the rights of the Holder; provided that no such
adjustment shall increase the Exercise Price or decrease the number of shares of
Common Stock issuable as otherwise determined pursuant to this Section 2.

 

(j)            Par Value.  Notwithstanding anything to the contrary in this
Warrant, in no event shall the Exercise Price be reduced below the par value of
the Company’s Common Stock.

 

Exhibit A-7

--------------------------------------------------------------------------------


 

(k)           Special Distributions.  In case the Company shall declare a
dividend or make any other distribution (excluding dividends payable in shares
of its Common Stock and other dividends or distributions referred to in
Section 2(a)), including, without limitation, in property or assets, to holders
of Common Stock (a “Non-Cash Distribution”), then the board of directors of the
Company  shall make provision so that upon the exercise of the Warrant, the
Holder or the Holder’s subsequent permitted transferee(s) shall be entitled to
receive such dividend or distribution that the Holder would have received had
the Warrant been exercised immediately prior to the record date for such
dividend or distribution.  In case the Company shall declare a dividend or make
any other distribution in cash or cash equivalents to holders of Common Stock (a
“Cash Distribution” and together with a Non-Cash Distribution, a “Special
Distribution”), then the Exercise Price in effect immediately prior to such Cash
Distribution will be reduced by the per share amount of any such Cash
Distribution. When a Special Distribution is made, the Company shall promptly
notify the Holder of such event in writing and the dividend or other
distribution that the Holder is entitled to receive.

 

(l)            Limitations on Adjustments Subject to Stockholder Approval. In
the event that any adjustment to the shares of Common Stock issuable pursuant to
this Section 2 prior to the date of the Stockholder Approval would result in the
issuance of Warrant Shares in excess of the Warrant Exercise Cap,
notwithstanding anything to the contrary in this Warrant, the Company shall have
no obligation to make an adjustment to the shares of Common Stock issuable in
accordance with the terms hereof unless and until the Stockholder Approval has
been obtained.

 

3.             FUNDAMENTAL TRANSACTIONS.

 

(a)           Prior to the occurrence of any Fundamental Transaction, the
Company shall make appropriate provision to ensure that the Successor Entity
shall deliver upon exercise of this Warrant, in lieu of the shares of the Common
Stock (or other securities, cash, assets or other property purchasable upon the
exercise of the Warrant prior to such Fundamental Transaction), such shares of
stock, securities, cash, assets or any other property whatsoever (including
warrants or other purchase or subscription rights), if any, that the Holder
would have been entitled to receive upon the happening of such Fundamental
Transaction had this Warrant been exercised immediately prior to the record date
for such Fundamental Transaction, as adjusted in accordance with the provisions
of this Warrant.  Upon the occurrence of any Fundamental Transaction, the
Successor Entity shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction, the provisions of this Warrant
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Warrant with the same effect as if such
Successor Entity had been named as the Company herein.Upon consummation of the
Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon exercise of this Warrant at any
time after the consummation of the Fundamental Transaction, in lieu of the
shares of the Common Stock (or other securities, cash, assets or other property
purchasable upon the exercise of the Warrant prior to such Fundamental
Transaction), such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription
rights), if any, that the Holder would have been entitled to receive upon the
happening of such Fundamental Transaction had this Warrant been exercised
immediately prior to the record date for such Fundamental

 

Exhibit A-8

--------------------------------------------------------------------------------


 

Transaction, as adjusted in accordance with the provisions of this Warrant.In
addition to and not in substitution for any other rights hereunder, prior to the
consummation of any Fundamental Transaction pursuant to which holders of shares
of Common Stock are entitled to receive securities or other assets with respect
to or in exchange for shares of Common Stock (a “Corporate Event”), the Company
shall make appropriate provision to ensure that the Holder will thereafter have
the right to receive upon an exercise of this Warrant within 90 days after the
consummation of the Fundamental Transaction but, in any event, prior to the
Expiration Date, in lieu of the shares of the Common Stock (or other securities,
cash, assets or other property) purchasable upon the exercise of the Warrant
prior to such Fundamental Transaction, such shares of stock, securities, cash,
assets or any other property whatsoever (including warrants or other purchase or
subscription rights) which the Holder would have been entitled to receive upon
the happening of such Fundamental Transaction had the Warrant been exercised
immediately prior to the record date for such Fundamental Transaction. 
Provision made pursuant to the preceding sentence shall be in a form and
substance reasonably satisfactory to the Required Holders. The provisions of
this Section shall apply similarly and equally to successive Fundamental
Transactions and Corporate Events and any adjustment under this Section 3 shall
be without duplication for any adjustment or distribution made under Section 2.

 

(b)           In the event that the Company at any time grants, issues or sells
any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
shares of Common Stock (the “Purchase Rights”) the then Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant (without regard to any limitations on the exercise of this Warrant),
immediately before the record date for the grant, issuance or sale of such
Purchase Rights, or, if no such record date is established, the date as of which
the record holders of shares of Common Stock are determined for the grant, issue
or sale of such Purchase Rights.

 

4.             NO DUPLICATIVE ADJUSTMENT; LIMIT ON ADJUSTMENTS.Any adjustments
or distribution rights under any provision of Sections 2 or 3 shall be made
without duplication for any other adjustment or participation right under any
other provision of Section 2 or 3.  In addition, if the Holder or the Company
reasonably believes, based on the written opinion of legal counsel, that any
regulatory or stockholder approval, including under applicable anti-trust laws
or applicable rules and regulations of any national securities exchange or
over-the-counter market on which the Common Stock is listed for trading, is
required prior to the Holder acquiring any Purchase Rights it has elected, or is
otherwise entitled, to acquire pursuant to Section 3(b), the Holder shall not be
required to make such acquisition, and the Company shall delay such issuance of
the Purchase Rights to the Holder until such approval has been obtained (or, in
the case of applicable anti-trust laws, the required filings have been completed
and any applicable waiting period has expired).  The Company shall use
commercially reasonable efforts to comply promptly with all applicable
regulatory requirements related to obtaining such approvals.  If the preceding
sentence of this Section 4 applies, nothing in Section 3(b) shall prevent the
Company from proceeding with the issuance of the Purchase Rights to the other
holders of Common Stock who have elected, or are otherwise entitled, to acquire
such Purchase Rights other than the portion of the Purchase Rights that the
Holder is entitled to acquire pursuant to Section 3(b).

 

Exhibit A-9

--------------------------------------------------------------------------------


 

5.             RESERVATION OF WARRANT SHARES.The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of shares of Common Stock which are then issuable and
deliverable upon the exercise of this entire Warrant.The Company covenants that
all shares of Common Stock so issuable and deliverable shall, upon issuance and
the payment of the applicable Exercise Price in accordance with the terms
hereof, be duly and validly authorized, issued and fully paid and
nonassessable.  If, notwithstanding the foregoing, and not in limitation
thereof, at any time while this Warrant remains outstanding the Company does not
have a sufficient number of authorized and unreserved shares of Common Stock to
satisfy its obligation to reserve for issuance upon exercise of this Warrant at
least a number of shares of Common Stock (the “Required Reserve Amount”) equal
to the maximum number of shares of Common Stock as shall from time to time be
necessary to effect the exercise of all this Warrant (without regard to any
limitations on exercise contained herein) (an “Authorized Share Failure”), then
the Company shall promptly take all action necessary to increase the Company’s
authorized shares of Common Stock to an amount sufficient to allow the Company
to reserve the Required Reserve Amount for this entire Warrant.  Without
limiting the generality of the foregoing sentence, as soon as practicable after
the date of the occurrence of an Authorized Share Failure, but in no event later
than 90 days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock.  In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall
solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and use commercially reasonable efforts to cause its board of
directors to recommend to the stockholders that they approve such proposal. The
Company shall not (i) effect any subdivision (by way of stock split, stock
dividend, recapitalization or otherwise) of its outstanding Common Stock into a
greater number of shares of Common Stock which would result, pursuant to
Section 2(a) (without giving effect to Section 2(b)), or (ii) take any action
which would require an adjustment of the Exercise Price under Section 2(b) which
would result, in each case, in a reduction of the Exercise Price below the par
value of the shares of Common Stock then in effect unless on or prior to such
subdivision or action the par value of such shares of Common Stock is reduced to
the extent necessary (or another adjustment reasonably acceptable to the
Required Holders and the Company is made) to permit the adjustments under
Section 2(a) or Section 2(b), as applicable, which would otherwise be made in
connection therewith, but for the restriction of Section 2(j), and to permit the
Warrants to be exercised into Warrant Shares that are fully paid after giving
effect to such adjustments.

 

6.             WARRANT HOLDER NOT DEEMED A STOCKHOLDER.Except as otherwise
specifically provided herein, the Holder, solely in such Person’s capacity as a
holder of this Warrant, shall not be entitled to vote or receive dividends or be
deemed the holder of shares of  capital stock of the Company for any purpose,
nor shall anything contained in this Warrant be construed to confer upon the
Holder, solely in such Person’s capacity as the Holder of this Warrant, any of
the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant.In

 

Exhibit A-10

--------------------------------------------------------------------------------


 

addition, nothing contained in this Warrant shall be construed as imposing any
liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

 

7.             REGISTRATION AND REISSUANCE OF WARRANTS.

 

(a)           Registration of Warrant.The Company shall register this Warrant,
upon the records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.The
Company shall also register any transfer, exchange, reissuance or cancellation
of any portion of this Warrant in the Warrant Register.

 

(b)           Transfer of Warrant.  Subject to the terms and conditions hereof,
including the restrictions on transfer set forth in Section 7(c), this Warrant
and all rights hereunder are transferable, in whole or in part, without charge
to the Holder, upon surrender of this Warrant with a properly executed
assignment (in the form attached hereto as Exhibit B) at the principal office of
the Company.  Any transfer or assignment of this Warrant (and the Warrant Shares
issuable upon exercise of this Warrant) shall be made only in compliance with
all applicable securities laws and, if requested by the Company, following
delivery to the Company of a legal opinion reasonably satisfactory to the
Company confirming such compliance.  If this Warrant is to be transferred in
accordance with the terms hereof, the Holder shall (i)  surrender this Warrant
to the Company together with all applicable transfer taxes, whereupon the
Company will promptly issue and deliver upon the order of the Holder a new
Warrant (in accordance with Section 7(f)), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less than the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 7(e)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred and (ii) provide advance written notice
to the Company of the Warrant being transferred, the name and notice details of
the transferee and an instrument duly executed by the transferee whereby such
transferee makes the representations set forth in Section 19 of this Warrant and
agrees to be bound by all obligations of the Holder under this Warrant.Any
transfer of the Warrant or Warrant Shares which is not made in accordance with
the terms of this Section 7 shall be void.

 

(c)           Restrictions on Transfer.  The Warrant and the Warrant Shares
issuable and deliverable upon exercise of this Warrant may be transferred or
assigned to any Person without the consent of the Company; provided that (i) any
such transferee shall agree in writing to be bound by all obligations of the
Holder under this Warrant, and (ii) to the extent that such transferee, after
giving effect to such transfer, would own (beneficially or of record) 5% percent
or more of the issued and outstanding shares of Common Stock or other equity
securities of the Company (assuming exercise by such transferee of the Warrant
and the issuance and delivery of Warrant Shares to such transferee) then such
transferee, as a condition to such transfer, shall execute and deliver to the
Company a standstill agreement, substantially in the form attached hereto as
Exhibit C; provided further that the Company’s prior written consent shall be
required

 

Exhibit A-11

--------------------------------------------------------------------------------


 

with respect to any transfer or assignment of this Warrant or the Warrant Shares
to a Competitor (which consent may be withheld in the sole and absolute
discretion of the Company).

 

(d)           Lost, Stolen or Mutilated Warrant.Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form or the provision of reasonable security by the Holder to the Company and,
in the case of mutilation, upon surrender and cancellation of this Warrant, the
Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 7(f)) representing the right to purchase the Warrant Shares then
underlying this Warrant.

 

(e)           Exchangeable for Multiple Warrants.This Warrant is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company
together with all applicable transfer taxes, for a new Warrant or Warrants (in
accordance with Section 7(f)) representing in the aggregate the right to
purchase the number of Warrant Shares then underlying this Warrant, and each
such new Warrant will represent the right to purchase such portion of such
Warrant Shares as is designated by the Holder at the time of such surrender;
provided, however, that the Company shall not be required to issue Warrants for
fractional shares of Common Stock hereunder.

 

(f)            Issuance of New Warrants.Whenever the Company is required to
issue a new Warrant pursuant to the terms of this Warrant, such new Warrant
shall (i) be of like tenor with this Warrant, (ii) represent, as indicated on
the face of such new Warrant, the right to purchase the Warrant Shares then
underlying this Warrant (or in the case of a new Warrant being issued pursuant
to Section 7(b) or Section 7(d), the Warrant Shares designated by the Holder
which, when added to the number of shares of Common Stock underlying the other
new Warrants issued in connection with such issuance, does not exceed the number
of Warrant Shares then underlying this Warrant), (iii) have an issuance date, as
indicated on the face of such new Warrant which is the same as the Issuance Date
and (iv) have the same rights and conditions as this Warrant.

 

8.             NOTICES.Whenever notice is required to be given under this
Warrant, unless otherwise provided herein, such notice shall be given in
accordance with the information set forth in the Warrant Register.The Company
shall provide the Holder with prompt written notice of all actions taken
pursuant to this Warrant, including, in reasonable detail, a description of such
action and the reason or reasons therefore.Without limiting the generality of
the foregoing, the Company will give written notice to the Holder (a)  following
any adjustment of the Exercise Price or Warrant Shares issuable upon exercise
hereof, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (b) at least 20 days prior to the record date (i) with
respect to any dividend or distribution upon the shares of Common Stock,
(ii) with respect to any grants, issuances or sales of any Options, Convertible
Securities, or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of shares of Common Stock or
(iii) for determining rights to vote with respect to any Fundamental
Transaction, dissolution or liquidation; provided, that in each case, such
information shall be made known to the public prior to or within three Trading
Days of such notice being provided to the Holder.

 

Exhibit A-12

--------------------------------------------------------------------------------


 

9.             NONCIRCUMVENTION.The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder.Without limiting the generality of the foregoing, the
Company (a) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, and (b) shall use all reasonable efforts to take all such actions as may
be necessary or appropriate in order that the Company may validly and legally
issue fully paid and nonassessable shares of Common Stock upon the exercise of
this Warrant.

 

10.          AMENDMENT AND WAIVER.Except as otherwise provided herein, the
provisions of this Warrant may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Required
Holders.Any amendment or waiver approved by the Required Holders and any other
approval or consent granted by the Required Holders hereunder shall be effective
and binding on all current and future holders of the Warrants.

 

11.          GOVERNING LAW.This Warrant shall be governed by and construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware.The Company and the Holder each
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in Wilmington, Delaware, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.The Company and the Holder each hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to the
address of such party set forth on the signature pages hereto (or as otherwise
specified in writing to the other party) and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.Nothing contained herein shall be deemed or
operate to preclude the Holder or the Company from bringing suit or taking other
legal action against the other party in any other jurisdiction to enforce this
Warrant or settle any claim relating hereto.THE COMPANY AND THE HOLDER EACH
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

12.          CONSTRUCTION; HEADINGS.This Warrant shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
person as

 

Exhibit A-13

--------------------------------------------------------------------------------


 

the drafter hereof.The headings of this Warrant are for convenience of reference
and shall not form part of, or affect the interpretation of, this Warrant.

 

13.          DISPUTE RESOLUTION.  Any dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares must be
raised by the Required Holders or the Company.  In the case of any such dispute,
the Company shall submit the disputed determinations or arithmetic calculations,
as the case may be, to the Holder, via facsimile within two Trading Days of
receipt of the Exercise Notice giving rise to such dispute.  If the Required
Holders and the Company are unable to agree upon such determination or
calculation of the Exercise Price or the Warrant Shares within five Trading Days
of such disputed determination or arithmetic calculation being submitted to the
Holder, then the Company and the Holder shall, within two Trading Days submit
via facsimile their respective disputed determinations of the Exercise Price to
an independent, reputable investment bank selected by the Company and approved
by the Required Holders.  The Company shall cause the investment bank to perform
the determinations or calculations and notify the Company and the Holder of the
results no later than 10 Trading Days from the time it receives the disputed
determinations or calculations.  Such investment bank’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.  The expenses of the investment bank will be borne by the
Company unless the investment bank determines that the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares by the
Required Holders was incorrect, in which case the expenses of the investment
bank and accountant will be borne ratably by the Holder and any other holders of
Warrants based on the number of Warrant Shares into which their respective
Warrants are exercisable.  Any determination or agreement by the Required
Holders as to a disputed item shall be binding on all current and future holders
of Warrants.  Nothing in this Section 13 shall be deemed to modify or mitigate
the terms of Section 1(d) hereof.

 

14.          SEVERABILITY.  If any provision of this Warrant is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Warrant so long as this Warrant as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provisions(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties. 
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provisions(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provisions(s).

 

15.          REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF.The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Holder to pursue actual damages for any
failure by the Company to comply with the terms of this Warrant.The Company
acknowledges that a breach by it of its obligations hereunder may cause
irreparable harm to the Holder and that the remedy at law for any such

 

Exhibit A-14

--------------------------------------------------------------------------------


 

breach may be inadequate.The Company therefore agrees that, in the event of any
such breach or threatened breach, the holder of this Warrant shall be entitled,
in addition to all other available remedies, to seek an injunction restraining
any breach.

 

16.          LIMITATION ON LIABILITY.No provisions hereof, in the absence of
affirmative action by the Holder to purchase Warrant Shares hereunder, shall
give rise to any liability of the Holder to pay the Exercise Price or as a
stockholder of the Company (whether such liability is asserted by the Company or
creditors of the Company).

 

17.          SUCCESSORS AND ASSIGNS.This Warrant shall bind and inure to the
benefit of and be enforceable by the Company and the Holder and their respective
successors and permitted assigns.

 

18.          CERTAIN DEFINITIONS.For purposes of this Warrant, the following
terms shall have the following meanings:

 

(a)           “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question.  As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.  For the avoidance of doubt, for purposes of this Warrant, the
Company, on the one hand, and the Holder, on the other, shall not be considered
Affiliates.

 

(b)           “Ares” means Ares Management LLC, its affiliated investment
managers and funds or accounts managed by any of them.

 

(c)           “Bloomberg” means Bloomberg LP or, if Bloomberg ceases to provide
quotations for the Common Stock, such other nationally recognized quotation
service as the Company shall select.

 

(d)           “Common Stock” means (i) the Company’s Common Stock, $0.10 par
value per share, and (ii) any capital stock into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.

 

(e)           “Common Stock Deemed Outstanding” means, at any given time, the
number of shares of Common Stock actually outstanding at such time, plus the
number of shares of Common Stock deemed to be outstanding pursuant to Sections
2(c) and 2(d) regardless of whether the Options and Convertible Securities are
actually exercisable or convertible at such time.

 

(f)            “Competitor” means any entity that is an operating company which
directly engages in the exploration for and production of oil and natural gas
(it being agreed that “Competitor” shall not include (i) any entity whose
primary business is to be a lender, investor or similar venture and (ii) the
Holder or any affiliated entity of the Holder solely as a result of loans to, or
investments in, such entity, in each case with respect to the preceding clauses
(i) and (ii) whether or not such entities are indirectly engaged in the
exploration for and production of oil and natural gas as a result of having made
such loans or investments).

 

Exhibit A-15

--------------------------------------------------------------------------------


 

(g)           “Convertible Security” means any stock, equity securities, debt
securities or similar instruments that are convertible (directly or indirectly)
into or exchangeable for Common Stock.

 

(h)           “Eligible Market” means The New York Stock Exchange, Inc., the
NYSE MKT or The Nasdaq Stock Market.

 

(i)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations at the Securities and Exchange Commission
promulgated thereunder.

 

(j)            “Excluded Securities” means (i) shares of Common Stock,
restricted stock units, Options or common stock equivalents issued to employees,
officers or directors of the Company pursuant to any existing or future stock
option, restricted stock, stock purchase or other equity compensation plan or
arrangement, including, without limitation, employee inducement awards and
deferred compensation arrangements, duly adopted for such purpose, by a majority
of the non-employee members of the Company’s board of directors or a majority of
the members of a committee of non-employee directors established for such
purpose, and the issuance of Common Stock in respect of such restricted stock
units, Options or common stock equivalents and (ii) securities (including Common
Stock and common stock equivalents) issued upon the exercise, conversion or
exchange of securities (including Options, and including the issuance of Common
Stock in full satisfaction of any interest or coupon make-whole payments or in
satisfaction of any buy-in payment amounts due in connection therewith) issued
and outstanding on the date hereof, including the Warrants, provided that such
securities have not been amended since the date hereof to increase the number of
such securities, to decrease the exercise price, exchange price or conversion
price of such securities or extend the term of such securities; provided that
issuances of securities as contemplated in (i) of the preceding sentence shall
not, in the aggregate, exceed 10% of the outstanding shares of Common Stock as
of the Issuance Date.

 

(k)           “Expiration Date” means [•], 2026 or, if such date falls on a day
other than a Trading Day or on which trading does not take place on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded (a “Holiday”), the
next date that is not a Holiday.

 

(l)            “Fair Market Value” means, (i) with respect to any security as of
any date, the price for such security on the Principal Market, or, if the
Principal Market is not the principal trading market for the Common Stock, then
on the principal securities exchange on which the Common Stock is then traded,
during the period beginning at 9:30:01 a.m., New York City time, and ending at
4:00:00 p.m., New York City time, as reported by Bloomberg through its “Volume
at Price” function or, if the foregoing does not apply, the average price of
such security in the over-the-counter market on the electronic bulletin board
for such security during the period beginning at 9:30:01 a.m., New York City
time, and ending at 4:00:00 p.m., New York City time, as reported by Bloomberg,
or, if no average price is reported for such security by Bloomberg for such
hours, the average of the highest closing bid price and the lowest closing ask
price of any of the market makers for such security as reported in the “pink
sheets” by OTC

 

Exhibit A-16

--------------------------------------------------------------------------------


 

Markets Inc. and (ii) with respect to (A) any property other than a security or
(B) any security the Fair Market Value of which cannot be calculated on such
date on any of the bases referenced in clause (i), the Fair Market Value of such
other property or security on such date shall be determined by the Holder in
good faith in accordance with generally accepted finance practices.

 

(m)          “Fundamental Transaction” means that, after the Issuance Date, the
Company shall, directly or indirectly, in one or more related transactions,
(i) consolidate or merge with or into another Person, (ii) sell, assign,
transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company to another Person, (iii) allow another
Person to make a purchase, tender or exchange offer that is accepted by the
holders of more than 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by the Person or Persons making or
party to, or associated or affiliated with the Persons making or party to, such
purchase, tender or exchange offer), (iv) consummate a stock purchase agreement
or other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock purchase agreement or other business
combination immediately prior to such stock purchase or business combination),
(v) reorganize, recapitalize or reclassify its Common Stock or (vi) any “person”
or “group” (as these terms are used for purposes of Sections 13(d) and 14(d) of
the Exchange Act), other than Ares, Clayton Williams, Jr., The Williams
Children’s Partnership, Ltd. or any Related Party thereof, is or shall become
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or  indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock (excluding any debt
securities convertible into equity) normally entitled to vote in the election of
directors (“Voting Stock”) of the Company (or its successor by merger,
consolidation or purchase of all or substantially all of its assets) (for
purposes of this clause, such person or group shall be deemed to beneficially
own any Voting Stock held by a Parent Entity, if such person or group
“beneficially owns” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, more than 50% of the voting power of the Voting Stock of such
Parent Entity) or 50% of the aggregate economic interests in the Company (or its
successor by merger, consolidation or purchase of all or substantially all of
its assets).

 

(n)           “Options” means any rights or options to subscribe for or purchase
Common Stock or Convertible Securities.

 

(o)           “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.

 

(p)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

 

Exhibit A-17

--------------------------------------------------------------------------------


 

(q)                                 “Principal Market” means The New York Stock
Exchange, Inc.

 

(r)                                    “Related Parties” means, with respect to
any specified Person, such Person’s affiliates and the respective directors,
officers, employees, agents and advisors of such Person and such Person’s
affiliates.

 

(s)                                   “Required Holders” means the holders of
the Warrants representing at least a majority of shares of Common Stock
underlying the Warrants then outstanding.

 

(t)                                    “Successor Entity” means the Person (or,
if so elected by the Required Holders, the Parent Entity) formed by, resulting
from or surviving any Fundamental Transaction or the Person (or, if so elected
by the Required Holders, the Parent Entity) with which such Fundamental
Transaction shall have been entered into.

 

(u)                                 “Trading Day” means any day on which the
Common Stock is traded on the Principal Market, or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded; provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York City time).

 

(v)                                 “Weighted Average Price” means, for any
security as of any date, the dollar volume-weighted average price for such
security on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange on which the Common Stock is then traded, during the period beginning
at 9:30:01 a.m., New York City time, and ending at 4:00:00 p.m., New York City
time, as reported by Bloomberg through its “Volume at Price” function or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York City time,
and ending at 4:00:00 p.m., New York City time, as reported by Bloomberg, or, if
no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported in the “pink sheets” by OTC Markets Inc.If the Weighted Average Price
cannot be calculated for such security on such date on any of the foregoing
bases, the Weighted Average Price of such security on such date shall be the
fair market value as mutually determined by the Company and the Required
Holders.If the Company and the Required Holders are unable to agree upon the
fair market value of such security, then such dispute shall be resolved pursuant
to Section 13 with the term “Weighted Average Price” being substituted for the
term “Exercise Price.”  All such determinations shall be appropriately adjusted
for any share dividend, share split or other similar transaction during such
period.

 

19.                               REPRESENTATIONS AND WARRANTIES.  The Holder
represents, warrants and covenants to the Company as follows:

 

Exhibit A-18

--------------------------------------------------------------------------------


 

(a)                                 Accredited Investor Status; Sophisticated
Purchaser.  The Holder is an “accredited investor” within the meaning of
Rule 501 under the Securities Act and is able to bear the risk of its investment
in this Warrant and the Warrant Shares issuable and deliverable upon exercise of
this Warrant.  The Holder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
purchase of this Warrant and the Warrant Shares issuable and deliverable upon
exercise of this Warrant.

 

(b)                                 Information.  The Holder has been afforded
the opportunity to ask questions of, and obtain information from, the Company. 
The Holder understands that its acquisition of this Warrant and the Warrant
Shares issuable and deliverable upon exercise of this Warrant involves a high
degree of risk.  The Holder has sought such accounting, legal and tax advice as
it has considered necessary to make an informed investment decision with respect
to its acquisition of this Warrant and the Warrant Shares issuable and
deliverable upon exercise of this Warrant.

 

(c)                                  Residency.  The Holder shall cooperate
reasonably with the Company (at the Company’s sole cost and expense) to provide
any information necessary for any applicable securities filings of the Company.

 

(d)                                 Legends.  The Holder understands that, until
such time, if any, as the Warrant or the Warrant Shares issuable and deliverable
upon exercise of this Warrant have been registered pursuant to the provisions of
the Securities Act, or the Warrant or Warrant Shares issuable and deliverable
upon exercise of this Warrant are eligible for resale pursuant to Rule 144
promulgated under the Securities Act without any restriction as to the number of
securities as of a particular date that can then be immediately sold, or as
provided in this Section 19(d), the Warrant (and any Warrant Shares) will bear
the following restrictive legend (in addition to any legend required under
applicable state securities laws):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OR UNDER ANY STATE SECURITIES OR BLUE SKY LAWS. THE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES OR BLUE SKY
LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.  THE COMPANY MAY REQUIRE
AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT ANY PROPOSED TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.  TRANSFER
OF THE SECURITIES IS ALSO IS SUBJECT TO THE TRANSFER RESTRICTIONS SET FORTH IN A
WARRANT DATED [•], 2016, A COPY OF WHICH IS AVAILABLE WITH THE SECRETARY OF THE
COMPANY.

 

and other legends set forth in or required by state securities laws applicable
to the Holder.

 

Exhibit A-19

--------------------------------------------------------------------------------


 

The legend set forth in this Section 19(d) shall be removed by the Company from
any certificate evidencing the legended Warrant or Warrant Shares, as
applicable, upon delivery to the Company of an opinion by counsel, reasonably
satisfactory to the Company, that a registration statement under the Securities
Act is at that time in effect with respect to the legended security or that such
security can be freely transferred in a public sale without such a registration
statement being in effect and that such transfer shall not jeopardize the
exemption or exemptions from registration pursuant to which the Company issued
the Warrant or Warrant Shares.

 

(e)                                  Purchase Representation.  The Holder is
purchasing the Warrant and the Warrant Shares issuable and deliverable upon
exercise of this Warrant for its own account and not with a view to distribution
in violation of any securities laws.  The Holder has been advised and
understands that none of the Warrants or shares of Common Stock issuable upon
exercise of the Warrants have been registered under the Securities Act or under
the “blue sky” laws of any jurisdiction and may be resold only if registered
pursuant to the provisions of the Securities Act (or if eligible, pursuant to
the provisions of Rule 144 promulgated under the Securities Act or pursuant to
another available exemption from the registration requirements of the Securities
Act).  The Holder has been advised and understands that the Company, in issuing
the Warrants and any Warrant Shares issuable and deliverable upon exercise of
this Warrant, is relying upon, among other things, the representations and
warranties of the Holder contained in this Section 19 in concluding that such
issuance is a “private offering” and is exempt from the registration provisions
of the Securities Act.

 

(f)                                   Rule 144.  The Holder understands that
there is no public trading market for the Warrants, that none is expected to
develop and that the Warrants must be held indefinitely unless and until the
Warrants are registered under the Securities Act or an exemption from
registration is available.  The Holder has been advised of and is aware of the
provisions of Rule 144 promulgated under the Securities Act.

 

(g)                                  Reliance by the Company.  The Holder
understands that the Warrants are being offered and sold in reliance on a
transactional exemption from the registration requirements of federal and state
securities laws and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the Holder set forth herein in order to determine the applicability of such
exemptions and the suitability of the Holder to acquire the Warrants.

 

(h)                                 No Ownership of Company Securities.  As of
the date of this Agreement, Holder and its affiliates (a) do not own any Common
Stock or any other Company securities, other than this Warrant, and (b) are not
engaged in, and have not engaged in, hedging transactions with respect to such
securities.  Neither Holder nor any of its affiliates and associates owns
(directly or indirectly, beneficially or of record) and is not a party to any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting or disposing of, in each case, any shares of capital stock of the Company
(other than as contemplated by this Warrant, that certain Warrant and Preferred
Stock Purchase Agreement, dated March 8, 2016, the Registration Rights Agreement
(as defined below), and the other agreements contemplated herein and therein).

 

Exhibit A-20

--------------------------------------------------------------------------------


 

20.                               REGISTRATION RIGHTS AGREEMENT. This Warrant
and the Warrant Shares issuable upon exercise hereof shall be subject to the
terms and conditions of that certain Registration Rights Agreement, dated as of
the date hereof (as amended from time to time, the “Registration Rights
Agreement”) and the Holder shall be entitled to all of the rights and subject to
all of the obligations under the Registration Rights Agreement. The Warrant
Shares shall be deemed “Registrable Securities” as defined in the Registration
Rights Agreement.

 

[Signature Page Follows]

 

Exhibit A-21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address:

 

 

 

ACKNOWLEDGED AND AGREED as of the Issuance Date set out above.

 

 

[NAME OF HOLDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK

CLAYTON WILLIAMS ENERGY, INC.

 

The undersigned holder hereby exercises the right to purchase                  
of the shares of Common Stock (“Warrant Shares”) of Clayton Williams
Energy, Inc., a Delaware corporation (the “Company”), evidenced by the attached
Warrant to Purchase Common Stock (the “Warrant”).  Capitalized terms used herein
and not otherwise defined shall have the respective meanings set forth in the
Warrant.

 

1.                                      Exercise Price.  The Holder intends that
payment of the Exercise Price shall be made as (check one):

 

·                  Cash Exercise under Section 1(a).

·                  Cashless Exercise under Section 1(c).

 

2.                                      Cash Exercise.  If the Holder has
elected a Cash Exercise, the Holder shall pay the sum of $            to the
Company in accordance with the terms of the Warrant.

 

3.                                      Delivery of Warrant Shares.  The Company
shall deliver (or cause to be delivered) to the holder            Warrant Shares
by book entry in accordance with the terms of the Warrant.

 

4.                                      Representations and Warranties.  By its
delivery of this Exercise Notice, the undersigned represents and warrants to the
Company that the representations and warranties of the Holder set forth in
Section 19 of the Warrant.

 

Date:                   ,

 

 

 

Name of Registered Holder

Name of Signatory

 

 

 

 

By:

 

 

 

Name:

 

 

Title :

 

 

A-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice.

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF ASSIGNMENT

ASSIGNMENT

 

FOR VALUE RECEIVED,                               hereby sells, assigns and
transfers all of the rights of the undersigned under the attached Warrant
(Warrant No.      ) with respect to the number of shares of the Common Stock
covered thereby set forth below, unto:

 

Names of Assignee

 

Address

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

Signature

 

 

 

 

 

Witness

 

 

 

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF STANDSTILL AGREEMENT

 

THIS STANDSTILL AGREEMENT, dated as of             , 20[  ] (this “Agreement”),
is entered into by and between Clayton Williams Energy, Inc., a Delaware
corporation (the “Company”), and [·], a [·] [corporation/limited liability
company] (the “Purchaser”). Capitalized terms used but not defined herein shall
have the meaning assigned to such term in the Credit Agreement (as defined
below).

 

RECITALS

 

WHEREAS, pursuant to, and subject to the terms and conditions of, the Credit
Agreement dated as of March 8, 2016 among the Company, as borrower, certain
subsidiaries of the Company, as guarantors, the lenders party thereto, Goldman
Sachs Lending Partners LLC, as sole lead arranger, sole bookrunner and
syndication agent, Stephens Inc., as manager, and Wilmington Trust, N.A., as
administrative agent (the “Credit Agreement”), the lenders agreed to make terms
loans in the aggregate principal amount of $350,000,000 to the Company;

 

WHEREAS, in connection with the transactions contemplated by the Credit
Agreement, the Company issued a Warrant to Purchase Common Stock (each, a
“Warrant”), which provides the holder thereof the right to purchase shares of
the Company’s common stock (“Common Stock”), $0.10 par value per share (the
“Warrant Shares”);

 

WHEREAS, the Purchaser desires to acquire the Warrant and, as a condition to its
acquisition thereof, the Purchaser desires to accept the terms of this Agreement
and agrees to be bound by the obligations contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the parties hereto, the
parties hereby agree as follows:

 

AGREEMENT

 

Section 1.              Standstill.  During the period commencing on the date
hereof and ending on the Standstill Termination Date (as defined below), the
Purchaser shall not, and shall cause its Affiliates (as defined in the Warrant
and excluding any portfolio companies of the Purchaser) not to, directly or
indirectly, engage in any activities or transactions that would constitute a
“Change of Control” as defined in the Existing Senior Notes Indenture (as such
term is defined in the Credit Agreement) as in effect on the date hereof
governing the Existing Senior Notes (as such term is defined in the Credit
Agreement).  “Standstill Termination Date” means the earlier of (i) the
obligations under the Existing Senior Notes have been paid in full or otherwise
refinanced and (ii) the Existing Senior Notes Indenture has been amended so that
the Purchaser constitutes a “Permitted Holder” as defined under the Existing
Senior Notes Indenture.

 

C-1

--------------------------------------------------------------------------------


 

Section 2.              Miscellaneous.

 

(a)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to the subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings other than those set forth or referred to herein with
respect to the rights granted by any party or any of its affiliates set forth
herein.  This Agreement supersedes all prior agreements and understandings
between the parties with respect to the subject matter hereof.

 

(b)           Interpretation.  If any provision in this Agreement is held to be
illegal, invalid, not binding or unenforceable, (i) such provision shall be
fully severable and this Agreement shall be construed and enforced as if such
illegal, invalid, not binding or unenforceable provision had never comprised a
part of this Agreement, and the remaining provisions shall remain in full force
and effect and (ii) the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.  Any words imparting the singular number only shall include the plural
and vice versa.  The words such as “herein,” “hereinafter,” “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.  The division
of this Agreement into Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement.

 

(c)           Governing Law; Submission to Jurisdiction.  This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws.  Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action.  Each of the parties hereby
irrevocably and unconditionally agrees (A) that it is and shall continue to be
subject to the jurisdiction of the courts of the State of Delaware and of the
federal courts sitting in the State of Delaware, and (B) to the extent that such
party is not otherwise subject to service of process in the State of Delaware,
to appoint and maintain an agent in the State of Delaware as such party’s agent
for acceptance of legal processes and notify the other parties of the name and
address of such agent,  and that, to the fullest extent permitted by applicable
law, service made pursuant to (B) above shall have the same legal force and
effect as if served upon such party personally within the State of Delaware. 
Each of the parties hereby irrevocably waives, to the fullest extent permitted
by applicable law, any objection that it may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.  Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

C-2

--------------------------------------------------------------------------------


 

(d)           Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(e)           Modifications in Writing.  Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement shall be effective unless signed by each of the parties hereto.  Any
amendment, supplement or modification of or to any provision of this Agreement,
any waiver of any provision of this Agreement and any consent to any departure
by a party from the terms of any provision of this Agreement shall be effective
only in the specific instance and for the specific purpose for which made or
given.

 

(f)            Execution in Counterparts.  This Agreement may be executed in any
number of counterparts (including by electronic means) and by different parties
hereto in separate counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute one and the same agreement.

 

(g)           Binding Effect; Assignment; Termination.  This Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but will not be assignable or delegable by any
party hereto without the prior written consent of each of the other parties. 
This Agreement shall terminate on the Standstill Termination Date, except that
in any such case the provisions of this Section 2 shall survive any termination
of this Agreement and except that no party to this Agreement shall be relieved
or released from liability for damages arising out of a breach of this Agreement
before such termination.

 

(h)           Independent Counsel.  Each of the parties acknowledges that it has
been represented by independent counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement and that it has
executed the same with consent and upon the advice of said independent counsel. 
Each party and its counsel cooperated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto will be deemed the work product of the parties and may not be construed
against any party by reason of its preparation.  Accordingly, any rule of law or
any legal decision that

 

C-3

--------------------------------------------------------------------------------


 

would require interpretation of any ambiguities in this Agreement against the
party that drafted it is of no application and is hereby expressly waived.

 

[Signature Page Follows]

 

C-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Standstill Agreement,
effective as of the date first above written.

 

 

 

COMPANY:

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PURCHASER:

 

[·]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Standstill Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Certificate of Designation of Special Voting Preferred Stock

 

(see attached)

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF DESIGNATION
OF

 

THE SPECIAL VOTING PREFERRED STOCK

 

OF

 

CLAYTON WILLIAMS ENERGY, INC.

 

Pursuant to the General Corporation Law of the State of Delaware

 

Clayton Williams Energy, Inc., a Delaware corporation (the “Corporation”),
hereby certifies, that pursuant to the authority expressly vested in the Board
of Directors of the Corporation (the “Board”) by the Second Restated Certificate
of Incorporation of the Corporation, as amended (the “Certificate of
Incorporation”), the Board has duly adopted the following resolutions.

 

RESOLVED, that, pursuant to Section 1 of Article IV of the Certificate of
Incorporation (which authorizes a total of 3,000,000 shares of preferred stock,
$0.10 par value per share (the “Preferred Stock”)), and the authority vested in
the Board, a series of Preferred Stock be, and it hereby is, created, and that
the designation and number of shares of such series, and the voting and other
powers, preferences and relative, participating, optional or other rights, and
the qualifications, limitations and restrictions thereof are as set forth in the
Certificate of Incorporation and this Certificate of Designation, as it may be
amended from time to time (the “Certificate of Designation”) as follows:

 

SPECIAL VOTING PREFERRED STOCK

 

Section 1.              Designation, Amount and Par Value.  The series of
Preferred Stock shall be designated as the “Special Voting Preferred Stock” and
the number of shares so designated shall be 3,500. The shares of the Special
Voting Preferred Stock shall have a par value of $0.10.

 

Section 2.              Definitions.  The following terms shall have the
following meanings for purposes of this Certificate of Designation (as the same
may be amended or amended and restated from time to time).

 

(a)           “Affiliate” shall have the meaning set forth in Section 6.

 

(b)           “Board” shall have the meaning set forth in the preamble.

 

(c)           “Board Election Termination Date” shall mean the earlier of the
date upon which (i) the Warrants remain unexercised in respect of less than 20%
of the Warrant Shares in the aggregate and (ii) the Warrant Shares issuable upon
the exercise of Warrants held by the Initial Holders, their respective
Affiliates and any other permitted transferees under Section 6 constitute less
than 20% of the Warrant Shares in the aggregate.

 

(d)           “Business Days” shall mean any day except Saturday, Sunday and any
day on which banking institutions in New York, New York generally are closed as
a result of federal, state or local holiday.

 

(e)           “Bylaws” shall have the meaning set forth in Section 4(a).

 

(f)            “Certificate of Designation” shall have the meaning set forth in
the preamble.

 

Exhibit B-1

--------------------------------------------------------------------------------


 

(g)           “Certificate of Incorporation” shall have the meaning set forth in
the preamble.

 

(h)           “Commission” shall mean the U.S. Securities and Exchange
Commission, including the staff thereof.

 

(i)            “Common Stock” shall mean the common stock, par value $0.10 per
share, of the Corporation.

 

(j)            “Competitor” shall mean any entity that is an operating company
which directly engages in the exploration for and production of oil and natural
gas (it being agreed that “Competitor” shall not include (i) any entity whose
primary business is to be a lender, investor or similar venture and (ii) the
Initial Holders or any affiliated entities of the Initial Holders solely as a
result of loans to, or investments in, such entities, in each case with respect
to the preceding clauses (i) and (ii) whether or not such entities are
indirectly engaged in the exploration for and production of oil and natural gas
as a result of having made such loans or investments).

 

(k)           “Corporation” shall have the meaning set forth in the preamble.

 

(l)            “D&O Insurance” shall have the meaning set forth in Section 5.

 

(m)          “Holders” shall mean the Initial Holders and the Subsequent
Holders.

 

(n)           “Initial Holders” shall mean the purchasers of shares of Special
Voting Preferred Stock pursuant to the Purchase Agreement.

 

(o)           “Issue Date” shall mean the first date on which shares of the
Special Voting Preferred Stock are issued by the Corporation.

 

(p)           “NYSE” shall mean The New York Stock Exchange, Inc.

 

(q)           “Person” shall be construed as broadly as possible and shall
include an individual person, a partnership (including a limited liability
partnership), a corporation, an association, a joint stock company, a limited
liability company, a trust, a joint venture, an unincorporated organization and
a governmental authority.

 

(r)            “Preferred Director” shall have the meaning set forth in
Section 4(b)(i).

 

(s)            “Preferred Stock” shall have the meaning set forth in the
preamble.

 

(t)            “Purchase Agreement” shall mean that certain Warrant and
Preferred Stock Purchase Agreement dated as of March 8, 2016 between the
Corporation and AF IV Energy LLC, a Delaware limited liability company.

 

(u)           “Redemption Price” shall mean $1.00 per share of Special Voting
Preferred Stock.

 

(v)           “Special Voting Preferred Stock” shall have the meaning set forth
in Section 1.

 

(w)          “Stockholders” shall mean the stockholders of the Corporation.

 

(x)           “Subsequent Holders” shall mean any holder of Special Voting
Preferred Stock as a result of transfer or assignment pursuant to Section 6.

 

Exhibit B-2

--------------------------------------------------------------------------------


 

(y)           “Warrant Shares” shall mean 2,251,364 shares (subject to
adjustment pursuant to the Warrants) of the Corporation’s Common Stock issuable
or issued upon exercise of the Warrants.

 

(z)           “Warrants” shall mean, in connection with the transactions
contemplated by the Purchase Agreement, those certain warrants granted to the
Initial Holders, which provide the Initial Holders the right to purchase Warrant
Shares.

 

Section 3.              Dividends.  The Holders of record of the shares of
Special Voting Preferred Stock shall not be entitled to receive any dividends
declared and paid by the Corporation.

 

Section 4.              Voting Rights.  The Holders of the Special Voting
Preferred Stock shall have the following voting rights:

 

(a)           General.  Unless otherwise provided by any Federal or state law,
the Corporation’s Certificate of Incorporation, the restated bylaws of the
Corporation, as amended to date (the “Bylaws”), or other provisions of Section 4
hereof, the Holders shall not have the right to vote for the election of
directors or on any other matters presented to the Stockholders for action by
their written consent or at any annual or special meeting of the Stockholders.

 

(b)           Election of Directors.

 

(i)            Subject to the other provisions of this Section 4(b)(i), (A) for
so long as the Initial Holders, their respective Affiliates and any other
permitted transferees under Section 6 hold unexercised Warrants in respect of
greater than or equal to 50% of the Warrant Shares in the aggregate, the
Holders, voting exclusively and separately as a class, shall be entitled to
elect two (2) members of the Board and (B) for so long as the Initial Holders,
their respective Affiliates and any other permitted transferees under Section 6
hold unexercised Warrants in respect of less than 50% but greater than or equal
to 20% of the Warrant Shares in the aggregate, the Holders, voting exclusively
and separately as a class, shall be entitled to elect one (1) member of the
Board (each member of the Board elected in accordance with this section, a
“Preferred Director”).  Preferred Directors shall be elected by Holders of a
majority of the issued and outstanding shares of Special Voting Preferred Stock
at each annual meeting of Stockholders of the Corporation, with each Preferred
Director serving a term of office expiring at the earliest of the next annual
meeting of Stockholders, the Board Election Termination Date or the death,
resignation or removal of such Preferred Director; provided that the initial
term of each initial Preferred Director shall commence on the earlier of (1) the
fifth Business Day following the date on which the Corporation files with the
Securities and Exchange Commission its Annual Report on Form 10-K for the year
ended December 31, 2015 and (2) March 31, 2016. Each Preferred Director shall
not be prohibited from serving as a director pursuant to any applicable law
(including, without limitation, the Securities and Exchange Act of 1934, as
amended, and the Clayton Antitrust Act of 1914, as amended) or rule or
regulation of the Commission or any national securities exchange on which the
Corporation’s Common Stock is listed or admitted to trading (the “Qualification
Requirement”).  In addition, at least one Preferred Director shall satisfy the
independence requirements of the NYSE or any other national securities exchange
on which the Corporation’s Common Stock is listed or admitted to trading, as
determined in the good faith, reasonable judgment of the Corporation.  Further,
the Holders have the option and right (but not the obligation) to designate one
Preferred Director to serve on one or more committees of the Board without
limitation; provided that such Preferred Director meets the applicable
independence requirements contemplated by the preceding sentence and any
Qualification Requirement applicable to such committee. At any meeting held for
the purpose of electing a Preferred Director, the presence in person or by proxy
of the holders of a majority of the outstanding shares of the Special Voting
Preferred Stock shall constitute a quorum for the purpose of electing such
Preferred Director.

 

Exhibit B-3

--------------------------------------------------------------------------------


 

(ii)           Subject to the other provisions of this Section 4, the initial
Preferred Directors elected by the Holders shall serve as the Preferred
Directors until the expiration of their term of office or such earlier time as
the Holders elect to replace the initial Preferred Directors or any successors
thereof upon prompt written notice to the Corporation; provided that prior to
electing the initial Preferred Directors or any successors thereof, the Holder
must provide the Corporation with a reasonable opportunity for the Board and the
Nominating and Governance Committee thereof to determine compliance with the
provisions of Section 4(b)(i) hereof.

 

(iii)          In the event that (A) the number of Preferred Directors serving
on the Board at any given time exceeds the number of Preferred Directors that
the Holders are entitled to elect pursuant to Section 4(b)(i), or (B) one or
more of the Preferred Directors fails to satisfy the Qualification Requirement,
the Holders agree promptly upon (and in any event within five Business Days
following) receipt of a written request from the Corporation, to cause the
Preferred Director who at any given time is disqualified from serving on the
Board pursuant to clause (A) or (B) of this Section 4(b)(iii), to resign from
the Board and any applicable committee thereof effective immediately or to cause
such Preferred Director to be removed from the Board in accordance with
Section 4(b)(iv).

 

(iv)          Any Preferred Director may be removed for cause or otherwise by,
and only by, the affirmative vote of the Holders holding a majority of the
issued and outstanding shares of Special Voting Preferred Stock, given either at
a special meeting of the Holders duly called for that purpose or pursuant to a
written consent of the Holders.  In the event of the resignation, death or
removal (for cause or otherwise) of any Preferred Director from the Board or any
committee thereof, the Holders shall have the right for the ensuing 90 days, or
such longer period as agreed to by the Board, subject to the other provisions of
this Section 4, to elect a successor Preferred Director to the Board to fill the
resulting vacancy on the Board or any applicable committee thereof. In the event
that the Holders fail to fill the resulting vacancy on the Board in accordance
with the time periods set forth in the preceding sentence, the Board, upon
recommendation from the Nominating and Governance Committee, shall have the
right to retain the resulting vacancies on the Board or designate an individual
or individuals recommended by the Nominating and Governance Committee to fill
such vacancies, in each case until the Holders elect a successor Preferred
Director to the Board to fill the resulting vacancy on the Board or any
applicable committee thereof or, to the extent such vacancies have been filled
by the Board, to replace each individual designated by the Board to fill the
resulting vacancies with a successor Preferred Director, which election may
occur at any time and in the Holders’ sole discretion subject to the other
provisions of this Section 4.

 

Section 5.              Indemnification.  At all times while a Preferred
Director is serving as a member of the Board and any applicable committee
thereof, and following any such Preferred Director’s death, resignation, removal
or other cessation as a director in such former Preferred Director’s capacity as
a former director, such Preferred Director shall be entitled to all rights to
indemnification and exculpation, in each case, as are then made available to any
other member of the Board (including entry into a director indemnification
agreement on terms similar to agreements previously entered into with the
Corporation’s directors), provided that the Holders’ obligation, if any, to
indemnify or advance expenses to any Preferred Director is intended to be
secondary to any such obligation of, and shall be reduced by, any amount such
Preferred Director may collect as indemnification or advancement from the
Corporation or any if its subsidiaries.  In addition, unless otherwise
determined by the Board with the Preferred Directors unanimously concurring, the
Corporation shall purchase and maintain (or reimburse the Preferred Director for
the cost of) insurance with financially sound and reputable insurers
(“D&O Insurance”), on behalf of the Preferred Director, against any liability
that may be asserted against, or expense that may be incurred by, such Preferred
Director in connection with the Corporation’s activities or such Preferred
Director’s activities on behalf of the Corporation, regardless of whether the
Corporation would have the power to indemnify such Preferred Director against
such liability under the provisions of the

 

Exhibit B-4

--------------------------------------------------------------------------------


 

Corporation’s governing documents, as they may be amended from time to time. 
Such D&O Insurance shall provide coverage customary for companies similarly
situated to the Corporation and, in any event, each Preferred Director shall
receive coverage that is no worse than that of any other member of the Board. 
While serving as a Preferred Director, such Preferred Director shall be entitled
to compensation commensurate with that of similarly situated (i.e., independent,
employee or non-employee affiliate) members of the Board and reimbursement for
reasonable expenses consistent with the Corporation’s policies applicable to
other similarly situated Directors.  A Preferred Director shall have the right
to assign to an affiliate of the Holders such compensation and reimbursement to
which the Preferred Director would be entitled as described in the preceding
sentence.

 

Section 6.              Transfer Restrictions.  Other than transfers to an
Affiliate of an Initial Holder (which shall not require the consent of the
Corporation), the shares of the Special Voting Preferred Stock may not be
transferred or assigned, in whole or in part, by the Holders directly or
indirectly (including by way of direct or indirect transfers of equity interests
in such Persons) without the prior written consent of the Corporation, which
consent shall not be unreasonably withheld, conditioned or delayed.  Without
limiting any other reason for the Corporation to withhold consent, it will be
deemed reasonable for the Corporation to withhold consent to the transfer or
assignment of shares of Special Voting Preferred Stock to a Competitor.  For
purposes of this Section 6, “Affiliate” means, with respect to any Person, any
other Person that directly or indirectly through one or more intermediaries
controls, is controlled by or is under common control with, the Person in
question.  As used herein, the term “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

 

Section 7.              Preferred Stock Protective Provisions.  During the
period commencing on the Issue Date and ending on the Board Election Termination
Date, the Corporation shall not, at any time or from time to time following the
Issue Date, without the prior affirmative vote or written consent of the Holders
of a majority of the issued and outstanding shares of Special Voting Preferred
Stock:

 

(a)           Change, amend, alter or repeal any provision of the Certificate of
Incorporation or Bylaws of the Corporation, whether by merger, consolidation or
otherwise, or create a new series of Preferred Stock or issue any other
securities, to the extent any such action would adversely affect the powers,
obligations, preferences or relative, participating, optional, special or other
rights of the Holders of the Special Voting Preferred Stock or the
qualifications, limitations or restrictions of the Holders of the Special Voting
Preferred Stock; or

 

(b)           Increase or decrease the authorized number of members of the
Board, such that the Board shall consist of more or less than seven
(7) directors, including any Preferred Directors.

 

Section 8.              Liquidation.  Upon completion of any liquidation,
dissolution or winding up of the Corporation, whether voluntary or involuntary,
the Holders of record of each share of the Special Voting Preferred Stock shall
be entitled to receive $1.00 for each such share.

 

Section 9.              Corporate Opportunity.   During the period commencing on
the Issue Date and ending on the Board Election Termination Date, the Holders,
the Preferred Directors and their respective affiliates may engage in, possess
an interest in, or trade in the securities of, other business ventures of any
nature or description, independently or with others, similar or dissimilar to
the business of the Corporation, and the Corporation, the Board and their
respective affiliates shall have no rights in and to such independent ventures
or the income or profits derived therefrom, and the pursuit of any such venture,
even if competitive with the business of the Corporation, shall not be deemed
wrongful or improper.  To the extent permitted by applicable law, none of the
Holders, Preferred Directors or their respective affiliates shall be obligated
to present any investment opportunity to the Corporation even if such

 

Exhibit B-5

--------------------------------------------------------------------------------


 

opportunity is of a character that the Corporation or any of its respective
subsidiaries might reasonably be deemed to have pursued or had the ability or
desire to pursue if granted the opportunity to do so, in each case unless such
investment opportunity is presented in writing to such Preferred Director or his
or her affiliates in his or her capacity as a director of the Corporation, and,
subject to the foregoing, each of the Holders, the Preferred Directors or their
respective affiliates shall have the right to take for such person’s own account
(individually or as a partner or fiduciary) or to recommend to others any such
corporate opportunity.

 

Section 10.            Redemption.

 

(a)           Redemption by the Corporation. The shares of Special Voting
Preferred Stock may be redeemed by the Corporation, in whole and not in part,
for the Redemption Price in accordance with this Section 10 following the Board
Election Termination Date.

 

(b)           Notice of Redemption.  Notice of redemption of the Special Voting
Preferred Stock specifying the redemption date shall be given to the Holders of
the shares of Special Voting Preferred Stock to be redeemed at their respective
last address appearing on the books of the Corporation. Such mailing shall be no
more than 30 days following the Board Election Termination Date. Any notice
mailed as provided in this Section 10(b) shall be conclusively presumed to have
been duly given, whether or not the Holder receives such notice, but failure
duly to give such notice by mail, or any defect in such notice or in the mailing
thereof, to such Holder shall not affect the validity of the proceedings for the
redemption.

 

(c)           Effectiveness of Redemption. If notice of redemption has been duly
given and if on or before the redemption date specified in the notice all funds
necessary for the redemption have been set aside for payment by the Corporation,
then on and after the redemption date the shares of Special Voting Preferred
Stock so called for redemption shall no longer be deemed outstanding and all
rights with respect to such shares shall forthwith on such redemption date cease
and terminate, except only the right of a Holder to receive the amount payable
on such redemption, without interest. Any funds unclaimed at the end of three
years from the redemption date shall, to the extent permitted by law, be
released to the Corporation, after which time the Holder of any share of Special
Voting Preferred Stock so called for redemption shall look only to the
Corporation for payment of the redemption price of such share.

 

(d)           Involuntary Redemption. Other than as set forth in
Section 10(a) above, the shares of Special Voting Preferred Stock shall not be
subject to redemption by the Corporation without the prior written consent of
the Holders of a majority of the issued and outstanding shares of Special Voting
Preferred Stock.

 

(e)           Tender of Certificates. Upon any redemption of the Special Voting
Preferred Stock in accordance with this Section 10, the Holders of shares of
Special Voting Preferred Stock shall tender to the Corporation any certificates
representing shares of Special Voting Preferred Stock.

 

(f)            Status of Redeemed Special Voting Preferred Stock.  The Special
Voting Preferred Stock, upon its redemption in accordance with this Section 10,
shall become an authorized but unissued share of Preferred Stock and may not be
reissued as part of a new series of Preferred Stock to be created by resolution
or resolutions of the Board, subject to the conditions and restrictions on
issuance set forth in the Certificate of Incorporation.

 

Section 11.            Additional Provisions.

 

(a)           The effective date of this Certificate of Designations shall be
the date upon filing.

 

Exhibit B-6

--------------------------------------------------------------------------------


 

(b)           The Special Voting Preferred Stock shall not have any preferences
or other rights, voting powers, restrictions, limitations as to dividends or
other distributions, qualifications or terms or conditions of redemption other
than expressly set forth in the Certificate of Incorporation or Certificate of
Designation.

 

Section 12.            Headings.  The headings of the sections of the
Certificate of Designation are for convenience of reference only and shall not
define, limit or affect any of the provisions hereof.

 

Section 13.            Amendment/Alteration.  This Certificate of Designation
may not be amended or varied by the Corporation or Stockholders unless the
Holders of a majority of the issued and outstanding shares of Special Voting
Preferred Stock consents to such amendment or variation.

 

[Remainder of page intentionally left blank; signature page follows]

 

Exhibit B-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designation
to be signed and attested by the undersigned this     day of March, 2016.

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Certificate of Designation]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Registration Rights Agreement

 

(see attached)

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of [·], 2016, between and among Clayton Williams Energy, Inc., a Delaware
corporation (the “Company”), and each of the sellers listed on Schedule I
attached hereto, as amended from time to time in accordance with any transfers
permitted under this Agreement (each, a “Seller” and collectively, the
“Sellers”).

 

WHEREAS, unless the context otherwise requires, capitalized terms used and not
otherwise defined herein shall have the meanings ascribed in Section 1.1;

 

WHEREAS, pursuant to, and subject to the terms and conditions of, the Credit
Agreement dated as of the date hereof among the Company, as borrower, certain
subsidiaries of the Company, as guarantors, the lenders party thereto, Goldman
Sachs Lending Partners LLC, as sole lead arranger, sole bookrunner and
syndication agent, Stephens Inc., as manager, and Wilmington Trust, N.A., as
administrative agent (the “Credit Agreement”), the lenders have agreed to make
term loans in the aggregate principal amount of $350,000,000 to the Company;

 

WHEREAS, in connection with the transactions contemplated by the Credit
Agreement, the Company granted the Sellers Warrants to purchase Common Stock
(the “Warrants”), which provides the Sellers the right to purchase up to an
aggregate of 2,251,364 shares of the Company’s Common Stock (subject to
adjustment pursuant to the Warrants) (the “Warrant Shares”); and

 

WHEREAS, as an inducement to the willingness of the Seller to consummate the
transactions contemplated by the Credit Agreement, the Parties desire to provide
certain registration rights to the Seller with respect to any Registrable Shares
held by them upon the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereby agree
as set forth below.

 

ARTICLE I
DEFINITIONS; RULES OF CONSTRUCTION

 

1.1          Definitions.

 

As used in this Agreement, the following terms shall have the meanings set forth
below.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

Exhibit C-1

--------------------------------------------------------------------------------


 

“Ares” means Ares Management LLC.

 

“Automatic Shelf Registration Statement” means a registration statement filed on
Form S-3 (or successor form or other appropriate form under the Securities Act)
by a WKSI pursuant to General Instruction I.D. or I.C. (or other successor or
appropriate instruction) of such forms, respectively, and that becomes effective
automatically pursuant to Rule 462(e) and (f) upon filing.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day except a Saturday, a Sunday or any other day on
which commercial banks in New York, NY are authorized or required by law to
close.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.10 per share.

 

“Company” has the meaning set forth in the Preamble.

 

“Credit Agreement” has the meaning set forth in the Recitals.

 

“Designated Representative” means, at any given time, Ares or such other Person
designated by the holders of a majority of the Warrant Shares to act, as
applicable in accordance with the terms of this Agreement, on behalf of the
Sellers hereunder.

 

“Disclosure Package” means, with respect to any offering of Securities, (a) the
preliminary prospectus, (b) each Free Writing Prospectus and (c) all other
information, in each case, that is deemed, under Rule 159 promulgated by the
Commission under the Securities Act, to have been conveyed to purchasers of
Securities at the time of sale of such Securities (including a contract of
sale).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations of the Commission promulgated
thereunder, all as the same shall be in effect from time to time.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Free Writing Prospectus” means “free writing prospectus” as defined Rule 405
promulgated by the Commission under the Securities Act.

 

“Information” has the meaning set forth in Section 2.4(i).

 

“Inspectors” has the meaning set forth in Section 2.4(i).

 

“Law” means any federal, state, county, local or foreign statute, law,
ordinance, regulation, rule, code, order or rule of common law.

 

“Other Shares” means at any time those shares of Common Stock which do not
constitute Primary Shares or Registrable Shares hereunder.

 

Exhibit C-2

--------------------------------------------------------------------------------


 

“Person” shall be construed as broadly as possible and shall include an
individual person, a partnership (including a limited liability partnership), a
corporation, an association, a joint stock company, a limited liability company,
a trust, a joint venture, an unincorporated organization and a governmental
authority.

 

“Primary Shares” means, at any time, authorized but unissued shares of Common
Stock.

 

“Prospectus” means the prospectus included in a Registration Statement,
including any amendment or prospectus subject to completion, and any such
prospectus as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Shares and, in
each case, by all other amendments and supplements to such prospectus, including
post-effective amendments, and in each case including all material incorporated
by reference therein.

 

“Public Offering” means the closing of a public offering of Common Stock
pursuant to a Registration Statement declared effective under the Securities
Act, except that a Public Offering shall not include an offering of Securities
issuable pursuant to an employee benefit plan.

 

“Records” has the meaning set forth in Section 2.4(i).

 

“Registrable Shares” means the shares of the Company’s Common Stock issuable
pursuant to the Warrant, together with any Common Stock owned by Ares, the
Sellers or any of their respective Affiliates (other than portfolio companies
owned in whole or in part by any of the foregoing) from time to time; provided
that any Registrable Shares shall cease to be a Registrable Shares when (a) they
have been effectively registered under the Securities Act and they have been
disposed of in accordance with the Registration Statement covering them,
(b) they are sold or distributed pursuant to Rule 144, or (c) they shall have
ceased to be outstanding.

 

“Registration Expenses” has the meaning set forth in Section 2.5.

 

“Registration Statement” means any registration statement of the Company that
covers an offering of any Registrable Shares, and all amendments and supplements
to any such registration statement, including post-effective amendments, in each
case including the prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

 

“Representative” of a Person shall be construed broadly and shall include such
Person’s partners, members, officers, directors, managers, investment advisors,
employees, agents, advisors, counsel, accountants and other representatives.

 

“Rule 144” means Rule 144 (including Rule 144(b)(1) and all other subdivisions
thereof) promulgated by the Commission under the Securities Act, as such
rule may be amended from time to time, or any similar or successor rule then in
force.

 

“Securities” means “securities” as defined in Section 2(a)(1) of the Securities
Act and includes, with respect to any Person, the capital stock or other equity
interests in such Person or any options, warrants or other securities that are
directly or indirectly convertible into, or exercisable or exchangeable for, the
capital stock or other equity or equity-linked interests in

 

Exhibit C-3

--------------------------------------------------------------------------------


 

such Person, including phantom stock and stock appreciation rights. Whenever a
reference herein to Securities is referring to any derivative Securities, the
rights of a Seller shall apply to such derivative Securities and all underlying
Securities directly or indirectly issuable upon conversion, exchange or exercise
of such derivative securities.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
Federal statute, and the rules and regulations of the Commission promulgated
thereunder, all as the same shall be in effect from time to time.

 

“Shelf Registration Statement” shall mean a registration statement of the
Company filed with the Commission on Form S-3 (or any successor form or other
appropriate form under the Securities Act) for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (or any similar
rule that may be adopted by the Commission) covering the Registrable Shares, as
applicable.

 

“Sellers’ Counsel” has the meaning set forth in Section 2.4(b).

 

“Subsidiary” means, at any time, with respect to any Person (the “subject
person”), any other Person of which either (a) more than fifty percent (50%) of
the Securities or other interests entitled to vote in the election of directors
or comparable governance bodies performing similar functions or (b) more than a
fifty percent (50%) interest in the profits or capital of such Person, are at
the time owned or controlled directly or indirectly by the subject person or
through one or more Subsidiaries of the subject person.

 

“Warrant Shares” has the meaning set forth in the Recitals.

 

“Warrants” has the meaning set forth in the Recitals.

 

“WKSI” means a “well-known seasoned issuer” as defined in Rule 405 promulgated
under the Securities Act and which (a) is “a well-known seasoned issuer” under
paragraph (1)(i)(A) of such definition or (b) is a “well-known seasoned issuer”
under paragraph (1)(i)(B) of such definition and is also eligible to register a
primary offering of its securities relying on General Instruction I.B.1 of
Form S-3 or Form F-3 under the Securities Act.

 

1.2          Rules of Construction.

 

The use in this Agreement of the term “including” means “including, without
limitation.” The words “herein,” “hereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole, including the schedules and
exhibits, as the same may from time to time be amended, modified, supplemented
or restated, and not to any particular Section, subsection, paragraph,
subparagraph or clause contained in this Agreement. All references to Sections,
schedules and exhibits mean the Sections of this Agreement and the schedules and
exhibits attached to this Agreement, except where otherwise stated. The title of
and the Section and paragraph headings in this Agreement are for convenience of
reference only and shall not govern or affect the interpretation of any of the
terms or provisions of this Agreement. The use herein of the masculine, feminine
or neuter forms shall also denote the other forms, as in each case the context
may require. Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or

 

Exhibit C-4

--------------------------------------------------------------------------------


 

restrict in any manner the construction of the general statement to which it
relates. The language used in this Agreement has been chosen by the parties to
express their mutual intent, and no rule of strict construction shall be applied
against any party. Unless expressly provided otherwise, the measure of a period
of one month or year for purposes of this Agreement shall be that date of the
following month or year corresponding to the starting date, provided that if no
corresponding date exists, the measure shall be that date of the following month
or year corresponding to the next day following the starting date. For example,
one month following February 18 is March 18, and one month following March 31 is
May 1 (or in the case of January 30 or 31, the following month shall be
March 1).

 

ARTICLE II
REGISTRATION RIGHTS

 

2.1          Required Registration.

 

(a)           If the Company shall receive from the Designated Representative a
written request that the Company file a Registration Statement with respect to
Registrable Shares, then the Company shall, within thirty (30) days of the
receipt thereof, give written notice of such request to all Sellers and, subject
to the limitations of this Section 2.1, use its commercially reasonable efforts
to effect, as soon as reasonably practicable, the registration under the
Securities Act of the offer of all Registrable Shares that the Sellers request
to be registered. Notwithstanding anything to the contrary in this Agreement,
the Designated Represenative may request that the Company register the offer of
such Registrable Shares on an appropriate form, including a Shelf Registration
Statement (so long as the Company is eligible to use Form S-3) and, if the
Company is a WKSI, an Automatic Shelf Registration Statement. The Company shall
not be obligated to take any action to effect any such registration:

 

(i)            after it has effected five (5) such registrations pursuant to
this Section 2.1 and such registrations have been declared or ordered effective;

 

(ii)           within six (6) months of a registration pursuant to this
Section 2.1 that has been declared or ordered effective;

 

(iii)          during the period starting with the date sixty (60) days prior to
its good faith estimate of the date of filing of, and ending on a date one
hundred eighty (180) days after the effective date of, a Company-initiated
registration (other than a registration relating solely to the sale of
Securities to employees of the Company pursuant to a stock option, stock
purchase or similar plan or to a Commission Rule 145 transaction), provided that
the Company is actively employing in good faith all reasonable efforts to cause
such Registration Statement to become effective;

 

(iv)          where the anticipated aggregate offering price of all securities
included in such offering is equal to or less than forty million dollars
($40,000,000); or

 

(v)           if the Company shall furnish to such Sellers a certificate signed
by the President of the Company stating that in the good faith judgment of the
Board of the Company it would be detrimental to the Company and its equity
holders for such Registration Statement to be filed at the time filing would be
required and it is therefore advisable to defer the filing of

 

Exhibit C-5

--------------------------------------------------------------------------------


 

such Registration Statement, the Company shall have the right to defer such
filing for a period of not more than one hundred twenty (120) days after receipt
of the request of the Seller, provided that the Company shall not defer its
obligation in this manner more than once in any twelve (12) month period.

 

(b)           At any time before the Registration Statement covering such
Registrable Shares becomes effective, the Designated Representative may request
the Company to withdraw or not to file the Registration Statement. In that
event, unless such request of withdrawal was caused by, or made in response to,
in each case as determined by the Designated Representative in good faith (i) a
material adverse effect or a similar event related to the business, properties,
condition, or operations of the Company not known (without imputing the
knowledge of any other Person to such holders) by the Designated Representative
at the time its request was made, or other material facts not known to the
Designated Representative at the time its request was made, or (ii) a material
adverse change in the financial markets, the holders of Registrable Shares shall
be deemed to have used one of their registration rights under Section 2.1(a);
provided, however, that such withdrawn registration shall not count as a
requested registration pursuant to Section 2.1(a) if the Company shall have been
reimbursed (in the absence of any agreement to the contrary, pro rata by the
Designated Representative) for all out-of-pocket expenses incurred by the
Company in connection with such withdrawn registration.

 

(c)           To the extent an Automatic Shelf Registration Statement has been
filed under Section 2.1, the Company shall use commercially reasonable efforts
to remain a WKSI and not become an ineligible issuer (as defined in Rule 405
under the Securities Act) during the period during which such Automatic Shelf
Registration Statement is required to remain effective. If the Automatic Shelf
Registration Statement has been outstanding for at least three years, at the end
of the third year the Company shall refile a new Automatic Shelf Registration
Statement covering the Registrable Shares that remain unsold. If at any time
when the Company is required to re-evaluate its WKSI status, the Company
determines that it is not a WKSI, the Company shall use commercially reasonable
efforts to refile the Shelf Registration Statement on Form S-3 and, if such form
is not available, Form S-1, and keep such Registration Statement effective
during the period during which such Registration Statement is required to be
kept effective.

 

(d)           If, after it has become effective, such Registration Statement has
not been kept continuously effective for a period of at least one hundred eighty
(180) days (or such shorter period which will terminate when all the Registrable
Shares covered by such Registration Statement have been sold pursuant thereto),
such registration shall not count as a requested registration pursuant to
Section 2.1(a).

 

2.2          Piggyback Registration.

 

(a)           If the Company, at any time, proposes for any reason to register
any of its Primary Shares (in any event either for its own account or for the
account of other security holders) under the Securities Act (other than on
Form S-4 or Form S-8 promulgated under the Securities Act (or any successor
forms thereto)) in connection with an underwritten offering of the shares of
Common Stock to the public for cash on a form that would permit registration of
Registrable Shares, or otherwise engage in an underwritten offering pursuant to
an effective Shelf Registration Statement, it shall give written notice to the
Sellers of its intention to so register

 

Exhibit C-6

--------------------------------------------------------------------------------


 

such Primary Shares promptly, and the Company shall use its commercially
reasonable efforts to cause all Registrable Shares included in a written
response delivered by the Sellers to the Company within five (5) days after
delivery of the Company’s notice to be included in such registration, or in any
prospectus supplement to the prospectus included in an already effective Shelf
Registration Statement and underwriting involved therein on the same terms and
conditions as the securities otherwise being sold; provided, however, that
aggregate gross proceeds related to an offering of Registrable Shares are
reasonably expected to be in excess of five million dollars ($5,000,000)
provided, further, however, that in the case of an “overnight” or “bought”
offering, such requests must be made within one (1) Business Day after the
delivery of any such notice by the Company; provided, further, however, that if
the managing underwriter, if any, advises the Company that the inclusion of all
Primary Shares, Registrable Shares and Other Shares requested to be included in
such registration would interfere with the successful marketing of the shares of
Common Stock proposed to be registered by the Company, then the number of
Primary Shares, Registrable Shares and Other Shares proposed to be included in
such registration shall be included in the order set forth below:

 

(i)            first, the Primary Shares; and

 

(ii)           second, the Registrable Shares owned by each Seller requesting
that its Registrable Shares be included in such registration pursuant to the
terms of this Section 2.2 and Other Shares proposed to be included in such
registration, pro rata based upon the number of Registrable Shares owned by each
such Seller requesting inclusion at the time of such registration and shares of
Common Stock owned by the Persons proposing to include Other Shares.

 

(b)           No registration effected pursuant to this Section 2.2 shall
relieve the Company of its obligation to effect any registration upon request
under Section 2.1 hereof, nor shall any registration hereunder be deemed to have
been effected pursuant to Section 2.1. The Company will pay all expenses of
registration in connection with each registration pursuant to this Section 2.2.

 

2.3          Holdback Agreement.

 

If the Company at any time shall register under the Securities Act an offering
and sale of its Primary Shares for sale to the public pursuant to an
underwritten Public Offering, the Sellers shall not, without the prior written
consent of the lead underwriters for such offering, except as permitted in this
Agreement, effect any public sale or distribution of Securities similar to those
being registered, or any securities convertible into or exercisable or
exchangeable for such securities, for such period reasonably requested by the
lead underwriter, not to exceed ninety (90) days or such shorter period as the
lead underwriter shall agree to with respect to the Company, its officers and
directors or any other stockholder of the Company on whom the restriction
contained in this Section 2.3 is imposed, provided that (a) such shorter period
shall apply to all Sellers who are subject to such period and (b) if a lead
underwriter of an offering releases any Seller of its obligations under this
Section 2.3, all other Sellers shall be released from their obligations under
this Section 2.3. Following the expiration of the period described in this
Section 2.3, upon the request of a Seller of a certificate representing
Registrable Shares

 

Exhibit C-7

--------------------------------------------------------------------------------


 

bearing a legend reflecting the restrictions described in this Section 2.3, the
Company shall cause the transfer agent for the Company to remove such legend.

 

2.4          Preparation and Filing.

 

If and whenever the Company is under an obligation pursuant to the provisions of
this Agreement to use its commercially reasonable efforts to effect the
registration of an offering of any Registrable Shares, the Company shall, as
expeditiously as practicable (but subject to the timing provisions in
Section 2.2 with respect to “overnight” or “bought” offerings):

 

(a)           use its commercially reasonable efforts to cause a Registration
Statement that registers such offering of Registrable Shares to contain a “Plan
of Distribution” that permits the distribution of Securities pursuant to all
means in compliance with Law, and to cause such Registration Statement to become
and remain effective pursuant to the terms of this Agreement for a period of one
hundred eighty (180) days or until all of such Registrable Shares have been
disposed of (if earlier);

 

(b)           furnish, at least five (5) Business Days before filing a
Registration Statement that registers such Registrable Shares, a Prospectus
relating thereto, or, with respect to an effective Shelf Registration Statement,
a prospectus supplement to the Prospectus included in such Shelf Registration
Statement, and any amendments or supplements relating to such Registration
Statement or Prospectus, to one counsel selected by the Designated
Representative for the benefit of the Sellers whose Registrable Shares are to be
covered by such Registration Statement (the “Sellers’ Counsel”), copies of all
such documents proposed to be filed (it being understood that such five
(5) Business Day period need not apply to successive drafts of the same document
proposed to be filed so long as such successive drafts are supplied to such
counsel in advance of the proposed filing by a period of time that is customary
and reasonable under the circumstances), and shall use its commercially
reasonable efforts to reflect in each such document, when so filed with the
Commission, such comments as the Sellers whose Registrable Shares are to be
covered by such Registration Statement may reasonably propose;

 

(c)           prepare and file with the Commission such amendments and
supplements to such Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective for
a period of at least one hundred eighty (180) days or until all of such
Registrable Shares have been disposed of (if earlier) and to comply with the
provisions of the Securities Act with respect to the offering of such
Registrable Shares;

 

(d)           notify the Sellers’ Counsel promptly in writing of (i) any
comments by the Commission with respect to such Registration Statement or
Prospectus, or any request by the Commission for the amending or supplementing
thereof or for additional information with respect thereto; (ii) the issuance by
the Commission of any stop order suspending the effectiveness of such
Registration Statement or Prospectus or any amendment or supplement thereto or
the initiation of any proceedings for that purpose; and (iii) the receipt by the
Company of any notification with respect to the suspension of the qualification
of such Registrable Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purposes;

 

Exhibit C-8

--------------------------------------------------------------------------------


 

(e)           use its commercially reasonable efforts to register or qualify
such Registrable Shares under such other securities or blue sky laws of such
jurisdictions as any Seller of Registrable Shares reasonably requests and do any
and all other acts and things that may reasonably be necessary or advisable to
enable such Seller of Registrable Shares to consummate the disposition in such
jurisdictions of the Registrable Shares owned by such Seller; provided, however,
that the Company will not be required to qualify generally to transact business
in any jurisdiction where it is not then required to so qualify or to take any
action that would subject it to general service of process in any jurisdiction
where it is not then so subject;

 

(f)            furnish to each Seller of such Registrable Shares such number of
copies of a summary Prospectus or other Prospectus, including a preliminary
Prospectus, in conformity with the requirements of the Securities Act, and such
other documents as such Seller of Registrable Shares may reasonably request in
order to facilitate the offering of such Registrable Shares (to the extent not
publicly available on EDGAR or the Company’s website);

 

(g)           use its commercially reasonable efforts to cause such offering of
Registrable Shares to be registered with or approved by such other governmental
agencies or authorities as may be necessary by virtue of the business and
operations of the Company to enable the Seller or Sellers thereof to consummate
the disposition of such Registrable Shares;

 

(h)           notify on a timely basis each Seller of such Registrable Shares at
any time when a Prospectus relating to such Registrable Shares is required to be
delivered under the Securities Act within the appropriate period mentioned in
Section 2.4(b) of the happening of any event as a result of which the Prospectus
included in such Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing and, at the request of such Seller,
prepare and furnish to such Seller a reasonable number of copies of a supplement
to or an amendment of such Prospectus as may be necessary so that, as thereafter
delivered to the offerees of such shares, such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

 

(i)            make available for inspection by any Seller of such Registrable
Shares, any underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other agent retained by
any such Seller or underwriter (collectively, the “Inspectors”), all pertinent
financial, business and other records, pertinent corporate documents and
properties of the Company (collectively, the “Records”), as shall reasonably be
necessary to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, directors and employees to supply all information
(together with the Records, the “Information”) reasonably requested by any such
Inspector in connection with such Registration Statement. Any of the Information
that the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, shall not be disclosed by the
Inspectors unless (i) the disclosure of such Information is necessary to avoid
or correct a misstatement or omission in the Registration Statement; (ii) the
release of such Information is ordered pursuant to a subpoena or other order
from a court of competent jurisdiction or (iii) such Information has been made
generally available to the public. The Seller of Registrable Shares agrees that
it will, upon

 

Exhibit C-9

--------------------------------------------------------------------------------


 

learning that disclosure of such Information is sought in a court of competent
jurisdiction, give notice to the Company and allow the Company, at the Company’s
expense, to undertake appropriate action to prevent disclosure of the
Information deemed confidential);

 

(j)            use its commercially reasonable efforts to obtain from its
independent certified public accountants a “cold comfort” letter (or, in the
case of any such Person which does not satisfy the conditions for receipt of a
“cold comfort” letter specified in Statement on Auditing Standards No. 72, an
“agreed upon procedures” letter) signed by the independent certified public
accountants and addressed to the Sellers selling Registrable Shares in such
registration, the Board, and the underwriter, if any, in customary form and
covering such matters of the type customarily covered by cold comfort letters
and use its commercially reasonable efforts to obtain the reports of its
independent petroleum engineers relating to the oil and gas reserves of the
Company if the Company has had its reserves prepared, audited or reviewed by an
independent petroleum engineer;

 

(k)           use its commercially reasonable efforts to obtain, from its
counsel, an opinion or opinions in customary form (which shall also be addressed
to the Sellers selling Registrable Shares in such registration);

 

(l)            have appropriate officers of the Company prepare and make
presentations at any “road shows” and before analysts and rating agencies, as
the case may be, and other information meetings organized by the underwriters,
take other actions to obtain ratings for any Registrable Shares (if they are
eligible to be rated) and otherwise use its commercially reasonable efforts to
cooperate as reasonably requested by the Sellers of such Registrable Shares in
the offering, marketing or selling of such Registrable Shares; provided, that,
the gross proceeds for such offering are reasonably anticipated by the managing
underwriters to be in excess of forty million dollars ($40,000,000); provided,
further that such officers shall not be required to participate in such
presentations at any “road shows” and before analysts and rating agencies, as
the case may be, more than once in a 365 day period; provided, further that, if
an offering and sale of Registrable Shares is not consummated in connection with
such “road show”, participation by such officers shall be increased to not more
than two such “road shows” in a 365 day period;

 

(m)          provide a transfer agent and registrar (which may be the same
Person and which may be the Company) for such Registrable Shares;

 

(n)           list such Registrable Shares on any national securities exchange
on which any shares of the Common Stock are listed or, if the Common Stock is
not listed on a national securities exchange, use its commercially reasonable
efforts to qualify such Registrable Shares for quotation on the automated
quotation system of the NYSE, National Market System, Euronext or such other
national securities exchange as the holders of a majority of such Registrable
Shares included in such registration shall request;

 

(o)           register such Registrable Shares under the Exchange Act, and
otherwise use its commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable but not later than eighteen (18)
months after the effective date, earnings statements (which need not be audited)
covering a period of twelve (12) months beginning within three (3) months after
the

 

Exhibit C-10

--------------------------------------------------------------------------------


 

effective date of the Registration Statement, which earnings statements shall
satisfy the provisions of Section 1(a) of the Securities Act and Rule 158
thereunder;

 

(p)           not take any direct or indirect action prohibited by Regulation M
under the Exchange Act; provided, however, that to the extent that any
prohibition is applicable to the Company, the Company will take such action as
is necessary to make any such prohibition inapplicable; and

 

(q)           use its commercially reasonable efforts to take all other steps
necessary to effect the registration of such Registrable Shares contemplated
hereby.

 

2.5          Expenses.

 

Except as expressly provided otherwise, all expenses incident to the Company’s
performance of or compliance with Sections 2.1, 2.2, and 2.4, including (a) all
registration and filing fees, and any other fees and expenses associated with
filings required to be made with any stock exchange, the Commission and FINRA
(including, if applicable, the fees and expenses of any “qualified independent
underwriter” and its counsel as may be required by the rules and regulations of
FINRA); (b) all fees and expenses of compliance with state securities or “blue
sky” laws (including fees and disbursements of counsel for the underwriters or
the Sellers in connection with “blue sky” qualifications of the Registrable
Shares and determination of their eligibility for investment under the laws of
such jurisdictions as the managing underwriters may designate); (c) all printing
and related messenger and delivery expenses (including expenses of printing
certificates for the Registrable Shares in a form eligible for deposit with The
Depository Trust Company and of printing prospectuses, all fees and
disbursements of counsel for the Company and of all independent certified public
accountants of the issuer (including the expenses of any special audit and “cold
comfort” letters required by or incident to such performance); (d) Securities
Act liability insurance if the Company so desires or the underwriters so
require; (e) all fees and expenses incurred in connection with the listing of
the Registrable Shares on any securities exchange and all rating agency fees;
(f) all reasonable and documented fees and disbursements of counsel (plus
appropriate special and local counsel) and subject to a cap of $75,000 selected
by the Designated Representative to represent the Sellers in connection with
such registration (it being understood that all other expenses incurred by any
Seller shall be borne by such Seller); (g) all fees and disbursements of
underwriters customarily paid by the issuer or Sellers of Securities, excluding
underwriting fees, commissions, discounts and allowances, if any, and fees and
disbursements of counsel to underwriters (other than such fees and disbursements
incurred in connection with any registration or qualification of Registrable
Shares under the securities or “blue sky” laws of any state); and (h) fees and
expenses of other Persons retained by the Company (all such expenses being
herein called “Registration Expenses”), will be borne by the Company, regardless
of whether the Registration Statement becomes effective. In addition, the
Company will, in any event, pay its internal expenses (including all salaries
and expenses of its officers and employees performing legal or accounting
duties), the expense of any audit and the fees and expenses of any Person,
including special experts, retained by the Company.

 

Exhibit C-11

--------------------------------------------------------------------------------


 

2.6          Indemnification.

 

(a)           In connection with any registration of any offering and sale of
Registrable Shares under the Securities Act pursuant to this Agreement, the
Company and its Subsidiaries shall indemnify and hold harmless the Seller of
such Registrable Shares, any Person acting on behalf of such Seller, each other
Person, if any, who controls any of the foregoing Persons within the meaning of
the Securities Act and each Representative of any of the foregoing Persons,
against any losses, claims, damages or liabilities, joint or several, to which
any of the foregoing Persons may become subject, whether commenced or
threatened, under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement under which such Registrable Shares
were registered, any preliminary Prospectus or final Prospectus contained
therein, any offering circular, offering memorandum or Disclosure Package, or
any amendment or supplement thereto, or any document incident to registration or
qualification of any offering and sale of any Registrable Shares, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading or, with respect to any Prospectus, necessary to make the
statements therein in light of the circumstances under which they were made not
misleading, or any violation by the Company or any of its Subsidiaries of the
Securities Act or state securities or blue sky laws applicable to the Company or
any of its Subsidiaries and relating to action required or inaction of the
Company or its Subsidiaries in connection with such registration or
qualification under such state securities or blue sky laws, and the Company and
its Subsidiaries shall promptly reimburse such Seller, controlling Person or
Representative for any legal or other expenses incurred by any of them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that neither the Company nor its
Subsidiaries shall be liable to any such Person to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
said Registration Statement, preliminary Prospectus, amendment thereto, or any
document incident to registration or qualification of any Registrable Shares in
reliance upon and in conformity with written information furnished to the
Company or its Subsidiaries specifically for use in the preparation thereof;
provided, further, however, that the foregoing indemnity agreement is subject to
the condition that, insofar as it relates to any untrue statement or allegedly
untrue statement in, or omission or alleged omission made in any Prospectus but
eliminated or remedied in the final Prospectus (filed pursuant to Rule 424 of
the Securities Act) or any amendment or supplement thereof, such indemnity
agreement shall not inure to the benefit of any indemnified party from whom the
Person asserting any loss, claim, damage, liability or expense purchased the
Registrable Shares which are the subject thereof, if a copy of such final
Prospectus, amendment or supplement had been timely made available to such
indemnified person and such final Prospectus, amendment or supplement was not
delivered to such Person with or prior to the written confirmation of the sale
of such Registrable Shares to such Person.

 

(b)           In connection with any registration of an offering and sale of
Registrable Shares under the Securities Act pursuant to this Agreement, each
Seller of Registrable Shares severally, and not jointly, shall indemnify and
hold harmless (in the same manner and to the same extent as set forth in
Section 2.6(a)) the Company, its Subsidiaries, their directors and officers,
each other Seller of Registrable Shares under such Registration Statement, each
Person who controls any of

 

Exhibit C-12

--------------------------------------------------------------------------------


 

the foregoing Persons within the meaning of the Securities Act and any
Representative of the foregoing Persons with respect to any untrue statement or
allegedly untrue statement in or omission or alleged omission from such
Registration Statement, any preliminary Prospectus, final Prospectus or Free
Writing Prospectus contained therein, any amendment or supplement thereto or any
document incident to registration or qualification of any such offering and sale
of Registrable Shares, if such statement or omission was made in reliance upon
and in conformity with information regarding such Seller furnished to the
Company, its Subsidiaries for use in connection with the preparation of such
Registration Statement, preliminary Prospectus, final Prospectus, Free Writing
Prospectus, amendment or supplement; provided, however, that the maximum amount
of liability in respect of such indemnification shall be limited, in the case of
each Seller of Registrable Shares, to an amount equal to the proceeds (net of
underwriting discounts and commissions) actually received by such Seller from
the sale of Registrable Shares effected pursuant to such registration.

 

(c)           Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in the preceding
paragraphs of this Section 2.6, such indemnified party will, if a claim in
respect thereof is not made against an indemnifying party, give written notice
to the latter of the commencement of such action (provided, however, that an
indemnified party’s failure to give such notice in a timely manner shall only
relieve the indemnification obligations of an indemnifying party to the extent
such indemnifying party is materially prejudiced by such failure). In case any
such action is brought against an indemnified party, the indemnifying party will
be entitled to participate in and to assume the defense thereof, jointly with
any other indemnifying party similarly notified to the extent that it may wish,
with counsel reasonably satisfactory to such indemnified party, and after notice
from the indemnifying party to such indemnified party of its election to assume
the defense thereof, the defense thereof; provided, however, that if any
indemnified party shall have reasonably concluded (based upon the written advice
of counsel) that there may be one or more legal or equitable defenses available
to such indemnified party which are in addition to or in conflict with those
available to the indemnifying party, or that such claim or litigation involves
or could have an effect upon matters beyond the scope of the indemnity agreement
provided in this Section 2.6, the indemnifying party shall not have the right to
assume the defense of such action on behalf of such indemnified party and such
indemnifying party shall reimburse such indemnified party and any Person
controlling such indemnified party for that portion of the fees and expenses of
any one lead counsel (plus appropriate special and local counsel) retained by
the indemnified party that are reasonably related to the matters covered by the
indemnity agreement provided in this Section 2.6; provided, further, that, if
there is more than one indemnified party, then the indemnifying party shall only
be required to reimburse the expenses for the lead counsel (plus appropriate
special and local counsel) approved in writing by the indemnified party or
parties (as applicable) holding a majority of the Registrable Shares held by all
indemnified parties.

 

(d)           If the indemnification provided for in this Section 2.6 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, claim, damage or liability referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other hand in connection with the
statements or omissions that resulted in such loss, claim,

 

Exhibit C-13

--------------------------------------------------------------------------------


 

damage or liability as well as any other relevant equitable considerations;
provided, however, that the maximum amount of liability in respect of such
contribution shall be limited, in the case of each Seller of Registrable Shares,
to an amount equal to the net proceeds actually received by such Seller from the
sale of Registrable Shares effected pursuant to such registration. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. No Person guilty of fraud
shall be entitled to indemnification or contribution hereunder.

 

(e)           The indemnification and contribution provided for under this
Agreement will remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party and will survive the transfer of
Registrable Shares.

 

2.7          Underwriting Agreement.

 

(a)           Notwithstanding the provisions of Sections 2.3 and 2.6, to the
extent that any Seller selling Registrable Shares in a proposed registration
shall enter into an underwriting or similar agreement that contains provisions
covering one or more issues addressed in such Sections of this Agreement, the
provisions contained in such Sections of this Agreement addressing such issue or
issues shall be of no force or effect with respect to such registration, but
this provision shall not apply to the Company if the Company is not a party to
the underwriting or similar agreement.

 

(b)           If an offering of Registrable Shares for which the gross proceeds
are reasonably expected to be in excess of forty million dollars ($40,000,000)
under a registration pursuant to Section 2.1 is requested to be an underwritten
Public Offering, the Company shall negotiate in good faith to enter into a
reasonable and customary underwriting agreement with the underwriters thereof.
Such underwriting agreement shall be satisfactory in form and substance to the
Designated Representative and shall contain such representations and warranties
by, and such other agreements on the part of, the Company and such other terms
as are generally prevailing in agreements of that type. Any Seller participating
in the offering shall be a party to such underwriting agreement and, at its
option, may require that any or all of the representations and warranties by,
and the other agreements on the part of, the Company to and for the benefit of
such underwriters also shall be made to and for the benefit of such Seller and
that any or all of the conditions precedent to the obligations of such
underwriters under such underwriting agreement be conditions precedent to the
obligations of such Seller; provided, however, that the Company shall not be
required to make any representations or warranties with respect to written
information specifically provided by a Seller for inclusion in the registration
statement. No Seller shall be required to make any representations or warranties
to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Seller, its ownership
of and title to the Registrable Shares and its intended method of distribution;
and any liability of such Seller to any underwriter or other Person under such
underwriting agreement shall be limited to liability arising from breach of its
representations and warranties and shall be limited to an amount equal to the
proceeds (net of underwriting discounts and commissions) that it derives from
such offering. The Company shall be entitled to receive indemnities from lead

 

Exhibit C-14

--------------------------------------------------------------------------------


 

institutions, underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, to the same
extent as provided above with respect to information so furnished in writing by
such Persons specifically for inclusion in any Prospectus or Registration
Statement and to the extent customarily given their role in such distribution.

 

(c)           No Seller may participate in any registration hereunder that is
underwritten unless such Seller agrees to sell such Seller’s Registrable Shares
proposed to be included therein on the basis provided in any underwriting
arrangements reasonably acceptable to the Company.

 

2.8          Information by Holder.

 

Each holder of Registrable Shares to be included in any registration shall
furnish to the Company and the managing underwriter such written information
regarding such holder and the distribution proposed by such holder as the
Company or the managing underwriter may reasonably request in writing and as
shall be reasonably required in connection with any registration, qualification
or compliance referred to in this Agreement. Each Seller shall as expeditiously
as possible, notify the Company of the occurrence of any event concerning such
Seller as a result of which the Prospectus relating to such registration
contains an untrue statement of material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

2.9          Exchange Act Compliance.

 

From and after the date a Registration Statement is filed by the Company
pursuant to the Exchange Act relating to the Company’s Securities and shall have
become effective, the Company shall comply with all of the reporting
requirements of the Exchange Act (whether or not it shall be required to do so)
and shall comply with all other public information reporting requirements of the
Commission that are conditions to the availability of Rule 144 for the sale of
the Common Stock. The Company shall cooperate with each Seller in supplying such
information as may be necessary for such Seller to complete and file any
information reporting forms presently or hereafter required by the Commission as
a condition to the availability of Rule 144.  In addition, if any Registrable
Shares shall bear a legend referring to the federal securities laws and become
eligible to be transferred without restriction in accordance with Rule 144 under
the Securities Act, the Company shall use commercially reasonable efforts cause
the Company’s transfer agent to remove such legend that is no longer applicable.
In connection therewith, if required by the Company’s transfer agent, the
Company will promptly cause an opinion of counsel to be delivered to and
maintained with its transfer agent, together with any other authorizations,
certificates and directions required by the transfer agent that authorize and
direct the transfer agent to issue such Registrable Shares without any such
legend.

 

2.10        Suspension.

 

Anything contained in this Agreement to the contrary notwithstanding, if after
any Registration Statement to which rights hereunder apply becomes effective
(and prior to completion of any sales thereunder), the Board determines in good
faith that the failure of the

 

Exhibit C-15

--------------------------------------------------------------------------------


 

Company to (a) suspend sales of Securities under the Registration Statement or
(b) amend or supplement the Registration Statement, would be detrimental to the
Company, the Company shall so notify each Seller participating in such
registration and each Seller shall suspend any further sales under such
Registration Statement until the Company advises such Seller that the
Registration Statement has been amended or that conditions no longer exist that
would require such suspension, provided that the Company may impose any such
suspension for no more than thirty (30) days and no more than two (2) times
during any twelve (12)-month period. The Company may (but shall not be obligated
to) withdraw the effectiveness of any Registration Statement subject to this
Section 2.10.

 

ARTICLE III
AMENDMENT AND WAIVER

 

3.1          Amendment.

 

Except as expressly set forth herein, the provisions of this Agreement may only
be amended or waived with the prior written consent of (a) the Company and
(b) the Designated Representative. Notwithstanding the foregoing, the Designated
Representative shall, upon prior written notice and without the consent of the
Company, be entitled to amend and restate Schedule I to reflect any transfers in
ownership of the Registrable Shares made in compliance with Section 4.4.

 

3.2          Waiver.

 

No course of dealing between the Company and the Sellers (or any of them) or any
delay in exercising any rights hereunder will operate as a waiver of any rights
of any party to this Agreement. The failure of any party to enforce any of the
provisions of this Agreement will in no way be construed as a waiver of such
provisions and will not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.

 

ARTICLE IV
MISCELLANEOUS

 

4.1          Severability.

 

It is the desire and intent of the parties hereto that the provisions of this
Agreement be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular provision of this Agreement shall be adjudicated
by a court of competent jurisdiction to be invalid, prohibited or unenforceable
for any reason, such provision, as to such jurisdiction, shall be ineffective,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

Exhibit C-16

--------------------------------------------------------------------------------


 

4.2          Entire Agreement.

 

This Agreement embodies the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof and thereof and supersede and
preempt any and all prior and contemporaneous understandings, agreements,
arrangements or representations by or among the parties, written or oral, which
may relate to the subject matter hereof or thereof in any way.

 

4.3          Independence of Agreements and Covenants.

 

All agreements and covenants hereunder shall be given independent effect so that
if a certain action or condition constitutes a default under a certain agreement
or covenant, the fact that such action or condition is permitted by another
agreement or covenant shall not affect the occurrence of such default, unless
expressly permitted under an exception to such initial agreement or covenant.

 

4.4          Successors and Assigns.

 

Except as otherwise provided herein, this Agreement will bind and inure to the
benefit of and be enforceable by the Company and its successors and permitted
assigns and the Sellers. Except as specifically set forth herein, the Company
may not assign its rights or obligations hereunder without the prior written
consent of the Designated Representative; provided, that notwithstanding any
such assignment by the Company, the Company shall remain liable for its
obligations hereunder. Notwithstanding anything to the contrary contained in
this Section 4.4, any of the Sellers may elect to transfer all or a portion of
its Registrable Shares to any third party (to the extent such transfer is
otherwise permissible under this Agreement and the Warrants) without assigning
its rights hereunder with respect thereto; provided, that in any such event all
rights under this Agreement with respect to the Registrable Shares so
transferred shall cease and terminate.  Notwithstanding anything to the contrary
in this Agreement, the rights and obligations under Article II of this Agreement
may, at the election of the Designated Representative, be assigned to a third
party purchaser in whole or in part if concurrent with such transfer, such third
party purchaser enters into an agreement to be bound by this Agreement;
provided, further, however, that in the case of a transfer to a third party
purchaser, in whole or in part, by the Designated Representative, the rights and
obligations under Section 2.1 of this Agreement with respect to demand
registration rights may only be assigned to such third party purchaser if
concurrent with such transfer, such third party purchaser enters into an
agreement to be bound by this Agreement and acquires more than thirty three
percent (33%) of the Registrable Shares.

 

4.5          Counterparts; Facsimile Signatures; Validity.

 

This Agreement may be executed in two or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered (by
facsimile or otherwise) to the other party, it being understood that all parties
need not sign the same counterpart. Any counterpart or other signature hereupon
delivered by facsimile shall be deemed for all purposes as constituting good and
valid execution and delivery of this Agreement by such party.

 

Exhibit C-17

--------------------------------------------------------------------------------


 

4.6                               Remedies.

 

(a)                                 Each Seller shall have all rights and
remedies reserved for such Seller pursuant to this Agreement and all rights and
remedies which such holder has been granted at any time under any other
agreement or contract and all of the rights which such holder has under any law
or equity. Any Person having any rights under any provision of this Agreement
will be entitled to enforce such rights specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law or equity.

 

(b)                                 The parties hereto agree that if any parties
seek to resolve any dispute arising under this Agreement pursuant to a legal
proceeding, the prevailing parties to such proceeding shall be entitled to
receive reasonable fees and expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with such proceedings.

 

(c)                                  It is acknowledged that it will be
impossible to measure in money the damages that would be suffered by any party
hereto if any other Person party hereto fails to comply with any of the
obligations imposed on it upon them in this Agreement and that in the event of
any such failure, the aggrieved party will be irreparably damaged and will not
have an adequate remedy at law. Any such aggrieved party shall, therefore, be
entitled to equitable relief, including specific performance, to enforce such
obligations, and if any action should be brought in equity to enforce any of the
provisions of this Agreement, none of the parties hereto shall raise the defense
that there is an adequate remedy at law.

 

4.7                               Notices.

 

All notices, amendments, waivers or other communications pursuant to this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered, telecopied, sent by nationally recognized overnight
courier or mailed by registered or certified mail with postage prepaid, return
receipt requested, to the parties hereto at the following addresses (or at such
other address for a party as shall be specified by like notice):

 

(a)                                 If to the Company:

 

Clayton Williams Energy, Inc.

Six Desta Drive, Suite 6500

Midland, Texas 79705

Attention: Mel G. Riggs

Facsimile: (432) 688-3247

Email: mriggs@claytonwilliams.com

 

with a copy to (which shall not constitute notice):

 

Vinson & Elkins L.L.P.

2801 Via Fortuna, Suite 100

Austin, Texas 78746-7568

Attention: Milam F. Newby

Facsimile: (512) 236-3240

Email: mnewby@velaw.com

 

Exhibit C-18

--------------------------------------------------------------------------------


 

(b)                                 If to the Designated Representative:

 

Ares Management LLC

2000 Avenue of the Stars, 12th Floor

Los Angeles, California 90067

Attention: Nathan Walton and Naseem Sagati

Facsimile: (310) 432-8701

Email: walton@aresmgmt.com

nsagati@aresmgmt.com

 

with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

600 Travis Street, Suite 3300

Houston, Texas 77002

Attention: Matthew R. Pacey, P.C. and Lucas E. Spivey

Facsimile: (713) 835-3601

Email: matt.pacey@kirkland.com

lucas.spivey@kirkland.com

 

(c)                                  If to a Seller, then to the address of each
Seller as it appears in the signature pages to this Agreement or such other
address as may be designated in writing hereafter by such Seller.

 

Any such notice or communication shall be deemed to have been given and received
(a) when delivered, if personally delivered; (b) when sent, if sent by telecopy
on a Business Day (or, if not sent on a Business Day, on the next Business Day
after the date sent by telecopy); (c) on the next Business Day after dispatch,
if sent by nationally recognized overnight courier guaranteeing next Business
Day delivery; and (d) on the fifth (5th) Business Day following the date on
which the piece of mail containing such communication is posted, if sent by
mail.

 

4.8                               Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING
PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.
EACH PARTY AGREES AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF DELAWARE OR THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
DELAWARE, TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS THEREFOR, FOR THE
PURPOSES OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, AND HEREBY WAIVES, AND AGREES NOT TO ASSERT, AS A DEFENSE IN ANY
ACTION, SUIT OR PROCEEDING RELATING HERETO, THAT IT IS NOT SUBJECT TO SUCH
JURISDICTION OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS
NOT MAINTAINABLE IN SUCH

 

Exhibit C-19

--------------------------------------------------------------------------------


 

COURTS. EACH PARTY IRREVOCABLY CONSENTS TO PERSONAL JURISDICTION, SERVICE AND
VENUE IN ANY SUCH COURT.

 

4.9                               Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT
MATTER HEREOF. EACH OF THE PARTIES HERETO ALSO WAIVES ANY BOND OR SURETY OR
SECURITY UPON SUCH BOND THAT MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF THE
OTHER PARTY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH OF THE PARTIES
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
AGREEMENT. EACH OF THE PARTIES HERETO FURTHER WARRANTS AND REPRESENTS THAT IT
HAS REVIEWED OR HAD THE OPPORTUNITY TO REVIEW THIS WAIVER WITH ITS RESPECTIVE
LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH SUCH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

4.10                        Further Assurances.

 

Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments, and documents as any other party hereto
reasonably may request in order to carry out the provisions of this Agreement
and the consummation of the transactions contemplated hereby or thereby.

 

4.11                        Conflicting Agreements.

 

No Seller shall enter into any stockholder agreements or arrangements of any
kind with any Person with respect to any Registrable Shares held by such Seller
on terms inconsistent with the provisions of this Agreement (whether or not such
agreements or arrangements are with other Sellers or with Persons that are not
parties to this Agreement), including agreements or arrangements with respect to
the acquisition or disposition of Registrable Shares held by such Seller in a
manner which is inconsistent with this Agreement.

 

4.12                        Third Party Reliance.

 

(a)                                 Anything contained herein to the contrary
notwithstanding, the covenants of the Company contained in this Agreement
(i) are being given by the Company as an inducement to the Sellers to enter into
this Agreement (and the Company acknowledges that the Sellers have expressly
relied thereon) and (ii) are solely for the benefit of the Sellers. Accordingly,
no third

 

Exhibit C-20

--------------------------------------------------------------------------------


 

party (including any holder of capital stock of the Company) or anyone acting on
behalf of any thereof other than the Sellers, shall be a third party or other
beneficiary of such covenants and no such third party shall have any rights of
contribution against the Sellers or the Company with respect to such covenants
or any matter subject to or resulting in indemnification under this Agreement or
otherwise.

 

(b)                                 None of the provisions hereof shall create,
or be construed or deemed to create, any right to employment in favor of any
Person by the Company.

 

********

 

Exhibit C-21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date set forth above.

 

 

COMPANY:

 

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

By:

 

 

 

 

Name:

 

Title:

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

 

 

SELLER:

 

 

 

[·]

 

 

 

By:

 

 

 

 

Name:

 

Title:

 

 

 

 

 

[·]

 

[·]

 

[·]

 

Attention: [·]

 

Facsimile: ([·])[·]-[·]

 

Email: [·]

 

 

 

with a copy to (which shall not constitute notice):

 

 

 

[·]

 

[·]

 

[·]

 

Attention: [·]

 

Facsimile: ([·])[·]-[·]

 

Email: [·]

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

Sellers

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Standstill Agreement

 

(see attached)

 

--------------------------------------------------------------------------------


 

STANDSTILL AGREEMENT

 

THIS STANDSTILL AGREEMENT, dated as of [·], 2016 (this “Agreement”), is entered
into by and between Clayton Williams Energy, Inc., a Delaware corporation (the
“Company”), and [·], a [·] [corporation/limited liability company] (the
“Purchaser”). Capitalized terms used but not defined herein shall have the
meaning assigned to such term in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, pursuant to, and subject to the terms and conditions of, the Credit
Agreement dated as of the date hereof among the Company, as borrower, certain
subsidiaries of the Company, as guarantors, the lenders party thereto, Goldman
Sachs Lending Partners LLC, as sole lead arranger, sole bookrunner and
syndication agent, Stephens Inc., as manager, and Wilmington Trust, N.A., as
administrative agent (the “Credit Agreement”), the lenders have agreed to make
terms loans in the aggregate principal amount of $350,000,000 to the Company;

 

WHEREAS, the transactions contemplated by the Credit Agreement are expected to
benefit the Company;

 

WHEREAS, in connection with the transactions contemplated by the Credit
Agreement, the Company and AF IV Energy LLC, a Delaware limited liability
company, have entered into that certain Warrant and Preferred Stock Purchase
Agreement, dated as of March 8, 2016 (the “Purchase Agreement”), pursuant to
which the Company has agreed to sell to the Purchaser, among others, (i) a
Warrant to Purchase Common Stock (the “Warrant”), which provides the Purchaser
the right to purchase shares of the Company’s common stock, $0.10 par value per
share (the “Warrant Shares”), and (ii) shares of the Company’s Special Voting
Preferred Stock, $0.10 par value per share (the “Special Voting Preferred
Stock”), in each case on the terms and conditions of the Purchase Agreement;

 

WHEREAS, pursuant to that certain Certificate of Designation of the Special
Voting Preferred Stock of the Company (the “Certificate”), the holders thereof
have the right to elect up to two directors (the “Preferred Directors”) to the
board of directors of the Company (the “Board”) until the Board Election
Termination Date (as defined in the Certificate); and

 

WHEREAS, pursuant to Sections 2.2(g) and (h) of the Purchase Agreement, the
execution and delivery of this Agreement is a condition precedent to the Closing
(as defined therein).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the parties hereto, the
parties hereby agree as follows:

 

AGREEMENT

 

Section 1.              Standstill.  During the period commencing on the
Availability Date (as such term is defined in the Credit Agreement) and ending
on the Standstill Termination Date (as defined below), the Purchaser shall not,
and shall cause its Affiliates (as defined in the Warrant

 

Exhibit D-1

--------------------------------------------------------------------------------


 

and excluding any portfolio companies of the Purchaser) not to, directly or
indirectly, engage in any activities or transactions that would constitute a
“Change of Control” as defined in the Existing Senior Notes Indenture (as such
term is defined in the Credit Agreement) as in effect on the date hereof
governing the Existing Senior Notes (as such term is defined in the Credit
Agreement).  “Standstill Termination Date” means the earlier of (i) 90 days
after the Board Election Termination Date (as defined in the Certificate),
(ii) the obligations under the Existing Senior Notes have been paid in full or
otherwise refinanced, (iii) the Existing Senior Notes Indenture has been amended
so that the Purchaser constitutes a “Permitted Holder” as defined under the
Existing Senior Notes Indenture and (iv) 90 days after the date on which all
Preferred Directors have resigned or been removed from the Board.

 

Section 2.              Confidential Information.  The Company and the Purchaser
acknowledge that the Preferred Directors may from time to time, subject to
applicable law (including, without limitation, federal and state securities
laws), the policies of the Board and the terms of this Agreement, disclose to
the Purchaser information received by the Preferred Directors in their
capacities as Preferred Directors for purposes of allowing the Purchaser to
monitor its investment in the Company (the “Permitted Purpose”).  The Purchaser
agrees not to, and to cause each Preferred Director designated by the Purchaser
not to, use such information for any purpose (other than the Permitted Purpose)
or disclose any such information to any other Person (as defined in the
Certificate); provided, however, that the Purchaser may disclose such
information (a) to its Representatives (as defined below) who need to know such
information for the Permitted Purpose and are bound by obligations of
confidentiality with respect to such information, (b) as required by law,
regulation or applicable rule, but only after providing the Company, to the
extent reasonably practicable and legally permissible, with prior written notice
and (at the Company’s sole expense) an opportunity to limit or eliminate such
disclosure, (c) in connection with the exercise (or partial exercise) of the
Warrants or transfer (or potential transfer) of its investment in the Company;
provided, that as a condition to such disclosure, any Person(s) to whom such
information is to be disclosed enters into confidentiality agreement enforceable
by, and on terms reasonably acceptable to, the Company, or (d) with the prior
written consent of the Company.  As used in this Agreement, “Representatives”
means, with respect to Purchaser, its affiliates (other than portfolio
companies), directors, officers, employees, financial advisors, attorneys,
accountants, agents and representatives.  Nothing in this Section 2 shall be
interpreted or construed as modifying or limiting the duties (including
fiduciary duties) of the Preferred Directors in their capacities as Preferred
Directors.

 

Section 3.              Miscellaneous.

 

(a)           Entire Agreement.  This Agreement, the Purchase Agreement, and the
other documents and instruments referred to herein and therein are intended by
the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto with respect to the subject matter contained herein.  There are
no restrictions, promises, warranties or undertakings other than those set forth
or referred to herein with respect to the rights granted by any party or any of
its affiliates set forth herein.  This Agreement supersedes all prior agreements
and understandings between the parties with respect to the subject matter
hereof.

 

Exhibit D-2

--------------------------------------------------------------------------------


 

(b)           Interpretation.  If any provision in this Agreement is held to be
illegal, invalid, not binding or unenforceable, (i) such provision shall be
fully severable and this Agreement shall be construed and enforced as if such
illegal, invalid, not binding or unenforceable provision had never comprised a
part of this Agreement, and the remaining provisions shall remain in full force
and effect and (ii) the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.  Any words imparting the singular number only shall include the plural
and vice versa.  The words such as “herein,” “hereinafter,” “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.  The division
of this Agreement into Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement.

 

(c)           Governing Law; Submission to Jurisdiction.  This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws.  Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action.  Each of the parties hereby
irrevocably and unconditionally agrees (A) that it is and shall continue to be
subject to the jurisdiction of the courts of the State of Delaware and of the
federal courts sitting in the State of Delaware, and (B) to the extent that such
party is not otherwise subject to service of process in the State of Delaware,
to appoint and maintain an agent in the State of Delaware as such party’s agent
for acceptance of legal processes and notify the other parties of the name and
address of such agent,  and that, to the fullest extent permitted by applicable
law, service made pursuant to (B) above shall have the same legal force and
effect as if served upon such party personally within the State of Delaware. 
Each of the parties hereby irrevocably waives, to the fullest extent permitted
by applicable law, any objection that it may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.  Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(d)           Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  EACH OF THE PARTIES TO THIS

 

Exhibit D-3

--------------------------------------------------------------------------------


 

AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE
PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(e)           Modifications in Writing.  Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement shall be effective unless signed by each of the parties hereto.  Any
amendment, supplement or modification of or to any provision of this Agreement,
any waiver of any provision of this Agreement and any consent to any departure
by a party from the terms of any provision of this Agreement shall be effective
only in the specific instance and for the specific purpose for which made or
given.

 

(f)            Execution in Counterparts.  This Agreement may be executed in any
number of counterparts (including by electronic means) and by different parties
hereto in separate counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute one and the same agreement.

 

(g)           Binding Effect; Assignment; Termination.  This Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but will not be assignable or delegable by any
party hereto without the prior written consent of each of the other parties. 
Section 1 of this Agreement shall terminate on the Standstill Termination Date,
except that in any such case the provisions of Section 2 this Section 3 shall
survive any termination of this Agreement and except that no party to this
Agreement shall be relieved or released from liability for damages arising out
of a breach of this Agreement before such termination.

 

(h)           Independent Counsel.  Each of the parties acknowledges that it has
been represented by independent counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement and that it has
executed the same with consent and upon the advice of said independent counsel. 
Each party and its counsel cooperated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto will be deemed the work product of the parties and may not be construed
against any party by reason of its preparation.  Accordingly, any rule of law or
any legal decision that would require interpretation of any ambiguities in this
Agreement against the party that drafted it is of no application and is hereby
expressly waived.

 

[Signature Page Follows]

 

Exhibit D-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Standstill Agreement,
effective as of the date first above written.

 

 

 

 

COMPANY:

 

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

PURCHASER:

 

 

 

[·]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Standstill Agreement]

 

--------------------------------------------------------------------------------